Exhibit 10.1

EXECUTION VERSION

 

 

 

US$2,000,000,000

CREDIT AGREEMENT

dated as of March 6, 2020,

among

EBAY INC.,

as the Borrower,

the DESIGNATED BORROWERS from time to time party hereto,

the LENDERS from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

CITIBANK, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agents

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 6702-186]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      29  

1.03

  Accounting Terms      29  

1.04

  Rounding      30  

1.05

  Times of Day      30  

1.06

  Interest Rates; LIBOR Notification      30  

1.07

  Divisions      31  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     31  

2.01

  Loans      31  

2.02

  Borrowings, Conversions and Continuations of Loans      32  

2.03

  Prepayments      34  

2.04

  Termination or Reduction of Commitments      34  

2.05

  Repayment of Loans      35  

2.06

  Interest      35  

2.07

  Fees      36  

2.08

  Computation of Interest and Fees      36  

2.09

  Evidence of Debt      37  

2.10

  Payments Generally; Administrative Agent’s Clawback      37  

2.11

  Sharing of Payments by Lenders      39  

2.12

  Extension of Maturity Date      40  

2.13

  Increase in Commitments      41  

2.14

  Defaulting Lenders      43  

2.15

  Determination of Dollar Amounts      43  

2.16

  Judgment Currency      43  

2.17

  Appointment of Borrower as Agent      44  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     44  

3.01

  Taxes      44  

3.02

  Illegality      47  

3.03

  Alternate Rate of Interest      48  

3.04

  Increased Costs      49  

3.05

  Compensation for Losses      51  

3.06

  Mitigation Obligations; Replacement of Lenders      51  

3.07

  Survival      52  



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT

     52  

4.01

  Conditions of Closing      52  

4.02

  Conditions to all Borrowings      53  

4.03

  Conditions to Initial Borrowings by each Designated Borrower      54  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     55  

5.01

  Existence, Qualification and Power      55  

5.02

  Authorization; No Contravention      55  

5.03

  Governmental Authorization; Other Consents      55  

5.04

  Binding Effect      55  

5.05

  Financial Statements; No Material Adverse Effect      56  

5.06

  Litigation      56  

5.07

  [Reserved]      56  

5.08

  Taxes      56  

5.09

  ERISA Compliance      56  

5.10

  Margin Regulations; Investment Company Act      57  

5.11

  Disclosure      57  

5.12

  Intellectual Property; Licenses, Etc.      57  

5.13

  Anti-Corruption Laws and Sanctions      58  

ARTICLE VI. AFFIRMATIVE COVENANTS

     58  

6.01

  Financial Statements      58  

6.02

  Certificates; Other Information      59  

6.03

  Notices      59  

6.04

  Payment of Taxes      60  

6.05

  Preservation of Existence, Etc.      60  

6.06

  [Reserved]      60  

6.07

  Maintenance of Insurance      60  

6.08

  Compliance with Laws      60  

6.09

  Books and Records      61  

6.10

  Use of Proceeds      61  

6.11

  Ownership of Designated Borrowers      61  

ARTICLE VII. NEGATIVE COVENANTS

     61  

7.01

  Liens      61  

7.02

  Indebtedness of Subsidiaries      64  

7.03

  Fundamental Changes      66  

7.04

  Use of Proceeds      67  

7.05

  Financial Covenant      67  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     67  

8.01

  Events of Default      67  

8.02

  Remedies Upon Event of Default      70  

 

-ii-



--------------------------------------------------------------------------------

8.03

  Application of Funds      70  

ARTICLE IX. ADMINISTRATIVE AGENT

     71  

9.01

  Appointment and Authority      71  

9.02

  Rights as a Lender      71  

9.03

  Exculpatory Provisions      71  

9.04

  Reliance by Administrative Agent      72  

9.05

  Delegation of Duties      72  

9.06

  Resignation of Administrative Agent      73  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      73  

9.08

  No Other Duties, Etc      74  

9.09

  Administrative Agent May File Proofs of Claim      74  

9.10

  Certain ERISA Matters      75  

9.11

  Posting of Communications      76  

ARTICLE X. GUARANTY

     77  

10.01

  Guarantee      77  

10.02

  No Subrogation      77  

10.03

  Amendments, etc. with respect to the Obligations of each Designated Borrower
     78  

10.04

  Guarantee Absolute and Unconditional      78  

10.05

  Reinstatement      79  

10.06

  Payments      79  

10.07

  Independent Obligations      80  

ARTICLE XI. MISCELLANEOUS

     80  

11.01

  Amendments, Etc.      80  

11.02

  Notices; Effectiveness; Electronic Communication      81  

11.03

  No Waiver; Cumulative Remedies      83  

11.04

  Expenses; Indemnity; Damage Waiver      83  

11.05

  Payments Set Aside      85  

11.06

  Successors and Assigns      85  

11.07

  Treatment of Certain Information; Confidentiality      89  

11.08

  Right of Setoff      90  

11.09

  Interest Rate Limitation      90  

11.10

  Counterparts; Integration; Effectiveness; Electronic Execution      90  

11.11

  Survival      91  

11.12

  Severability      92  

11.13

  Replacement of Lenders      92  

11.14

  Governing Law; Jurisdiction; Etc.      92  

11.15

  Waiver of Jury Trial      94  

 

-iii-



--------------------------------------------------------------------------------

11.16

  No Advisory or Fiduciary Responsibility      94  

11.17

  Certain Notices      95  

11.18

  Termination of Joinder Agreements      95  

11.19

  Termination of Existing Credit Agreement      95  

11.20

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
95  

SCHEDULES

  

2.01

  Commitments   

7.01

  Existing Liens   

7.02

  Existing Subsidiary Indebtedness   

11.02

  Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

     Form of   

A

  Committed Loan Notice   

B

  Note   

C

  Compliance Certificate   

D

  Assignment and Assumption   

E

  U.S. Tax Compliance Certificates   

F

  Joinder Agreement   

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of March 6, 2020, among EBAY INC., a Delaware
corporation (the “Borrower”), the DESIGNATED BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus 1⁄2 of 1% per annum and
(c) the Adjusted LIBO Rate on such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in U.S. Dollars with a
maturity of one month plus 1% per annum. For purposes of clause (c) above, the
Adjusted LIBO Rate on any day shall be based on the applicable Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in U.S. Dollars
with a maturity of one month (or, if the applicable Screen Rate is not available
for a maturity of one month with respect to U.S. Dollars but is available for
periods both longer and shorter than such period, the Interpolated Screen Rate
as of such time); provided that if such rate shall be less than zero, such rate
shall be deemed to be zero. Any change in the ABR due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, as the case may be. If the ABR is being used as an
alternate rate of interest pursuant to Section 3.03, then for purposes of clause
(c) above the Adjusted LIBO Rate shall be deemed to be zero.

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means a Loan that bears interest based on the ABR.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.



--------------------------------------------------------------------------------

“Additional Commitment Lender” has the meaning specified in Section 2.12(d).

“Adjusted LIBO Rate” means, with respect to any LIBOR Loan denominated in U.S.
Dollars for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for U.S. Dollars
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent. It is understood that, without limiting the other provisions of this
Agreement, the Administrative Agent may utilize the services of its Affiliates
(including J.P. Morgan Europe Limited) in connection with administrative matters
related to Agreed Currencies.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro and (c) Pounds Sterling.

“Agreement” means this Credit Agreement, as amended and in effect from time to
time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to anti-money laundering, bribery or corruption.

“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender has been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Rate Loan, or with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Rate Loans”, “ABR Loans” or “Commitment Fee”, as
the case may be, based upon the Index Debt Rating by Moody’s, S&P and/or Fitch
applicable on such date:

 

Index Debt Rating

   Eurocurrency Rate
Loans   ABR Loans   Commitment
Fee

Level I At least A by S&P/A by Fitch/A2 by Moody’s

   0.875%   0.000%   0.070%

Level II A- by S&P/A- by Fitch/A3 by Moody’s

   1.000%   0.000%   0.090%

Level III BBB+ by S&P/BBB+ by Fitch/Baa1 by Moody’s

   1.125%   0.125%   0.110%

Level IV BBB by S&P/BBB by Fitch/Baa2 by Moody’s

   1.250%   0.250%   0.125%

Level V Index Debt Ratings below Level IV

   1.375%   0.375%   0.175%

For purposes of the foregoing, (i) in the event that Index Debt Ratings are
provided by each of Moody’s, Fitch and S&P, and such ratings shall fall within
different Levels (A) if any two ratings are at the same Level, the Applicable
Rate shall be based upon such Level and (B) if no two ratings are at the same
Level, the Applicable Rate shall be based upon the Level which is in the middle
of the distribution of the three ratings; (ii) in the event that Index Debt
Ratings are provided only by any two of Moody’s, Fitch and S&P, (A) if such
ratings shall fall within the same Level, the Applicable Rate shall be based
upon such Level, and (B) if such ratings shall fall within different Levels, the
Applicable Rate shall be based on the higher of the two Levels unless one of the
two ratings is two or more Levels lower than the other, in which case the
Applicable Rate shall be determined by reference to the Level immediately below
the Level of the higher of the two ratings; (iii) in the event that an Index
Debt Rating is provided only by one of Moody’s, Fitch and S&P, the Applicable
Rate shall be based on the Level of such rating; (iv) if at any time there shall
be no Index Debt Rating from any of S&P, Moody’s and Fitch, the Applicable Rate
shall be based on Level V status; and (v) if the Index Debt Rating established
by a rating agency shall be changed (other than as a result of a change in the
rating system of such rating agency), such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 6.02 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any of the rating agencies shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------

“Approved Electronic Platform” has the meaning specified in Section 9.11(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Citibank,
N.A., Deutsche Bank Securities Inc., HSBC Securities (USA) Inc. and Wells Fargo
Securities, LLC.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any Finance
Lease of any Person, the amount thereof that would appear as finance lease
obligations on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the amount of the remaining lease payments under the relevant lease that
would appear as finance lease obligations on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Finance Lease and (c) in respect of any Securitization, an amount equal
to (i) the outstanding principal amount of Indebtedness incurred at such time by
the Securitization Subsidiary, or (ii) if the Securitization Subsidiary has
incurred no such Indebtedness, the unrecovered purchase price of all accounts
receivable (or interest therein) or other assets sold or transferred by such
Securitization Subsidiary to the conduit entity or other credit provider
relating to such Securitization.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to,
but not including, the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.04 and (c) the
date of termination of the Commitment of each Lender pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate or the EURIBO Rate, as the case may be, for
syndicated credit facilities denominated in the applicable currency (it being
agreed that, subject to the foregoing considerations, the Administrative Agent
shall not object to any SOFR-Based Rate as the alternate benchmark rate unless
such objection is consistent with the selection of alternate benchmark rates by
the Administrative Agent with respect to other credit agreements where it acts
as the administrative agent) and (b) the Benchmark Replacement Adjustment;
provided that if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate or the EURIBO Rate, as the case
may be, with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (b) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate or the EURIBO Rate,
as the case may be, with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable currency at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR”, the definition of “Interest Period”, timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Borrower, determines in its reasonable discretion (in a manner consistent with
the exercise by the Administrative Agent of such discretion with respect to such
types of changes under other credit agreements where it acts as the
administrative agent) may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent

 

5



--------------------------------------------------------------------------------

with market practice (or, if the Administrative Agent determines in its
reasonable discretion (in a manner consistent with the exercise by the
Administrative Agent of such discretion with respect to such matters under other
credit agreements where it acts as the administrative agent) that adoption of
any portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent determines in its reasonable discretion (in a manner
consistent with the exercise by the Administrative Agent of such discretion with
respect to such matters under other credit agreements where it acts as the
administrative agent) is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate, as the case may be:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate, as the case
may be:

(a) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

 

6



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower (in the case of such notice by the Administrative Agent or the Required
Lenders), the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate, as the case may be, and solely to the extent that the LIBO
Rate or the EURIBO Rate, as the case may be, has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate or the EURIBO Rate, as the case may be, for all purposes
hereunder in accordance with Section 3.03 and (b) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate or the EURIBO Rate, as the case
may be, for all purposes hereunder pursuant to Section 3.03.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Bona Fide Debt Fund” means any “bona fide” fund or investment vehicle that is
primarily engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and other similar extensions of credit in the ordinary
course of business.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means Loans of the same Type, in the same currency, to the same
borrower, made, converted or continued on the same date and, in the case of
Eurocurrency Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000 and (c) in the case of a Borrowing denominated in Pounds Sterling,
£5,000,000.

“Borrowing Multiple” means, as to any Agreed Currency, 1,000,000 units of such
currency.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the Laws of, or are in
fact closed in, New York City, New York or San Francisco, California; provided
that (a) when used in connection with any LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in the
applicable Agreed Currency in the London interbank market, and (b) when used in
connection with any EURIBOR Loan, the term “Business Day” shall also exclude any
day that is not a TARGET Operating Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of the Borrower or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the U.S. Internal Revenue Code of 1986.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms and
conditions hereof. The aggregate original amount of the Commitments as of the
Closing Date is US$2,000,000,000.

“Committed Loan Notice” means a notice of (a) a borrowing of Loans, (b) a
conversion of any Loan denominated in U.S. Dollars from one Type to the other or
(c) a continuation of any Eurocurrency Rate Loan, in each case, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

 

8



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.11, including through an
Approved Electronic Platform.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent and the Borrower in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines in its
reasonable discretion that Compounded SOFR cannot be determined in accordance
with clause (a) above, then the rate, or methodology for this rate, and
conventions for this rate that the Administrative Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for syndicated
credit facilities denominated in the applicable currency at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

“Computation Date” has the meaning specified in Section 2.15.

“Consolidated Debt” means, as of any date of determination, the sum of (a) (i)
the aggregate principal amount of Indebtedness for borrowed money (including
Indebtedness evidenced by bonds, debentures, notes or loan agreements) and
(ii) the aggregate amount of Attributable Indebtedness in respect of Finance
Leases, in each case, of the Borrower and its Subsidiaries on such date,
determined on a consolidated basis in accordance with GAAP, and (b) the
aggregate amount of the Guarantees by the Borrower or any of its Subsidiaries of
(i) the Indebtedness for borrowed money (including Indebtedness evidenced by
bonds, debentures, notes or loan agreements) or (ii) Attributable Indebtedness
in respect of Finance Leases, in each case, of any Person that is not the
Borrower or a Subsidiary; provided that the term “Consolidated Debt” shall not
include (i) contingent obligations of the Borrower or any Subsidiary as an
account party in respect of any letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent the foregoing do
not support Indebtedness, (ii) Indebtedness arising in connection with any
Securitization, endorsements of instruments for deposit and other ordinary
course treasury services and indemnification obligations pursuant to disposition
and sale transactions, factoring or similar arrangements permitted by
Section 7.02, (iii) net obligations under any Swap Contract or (iv) any
Guarantees of, or instruments evidencing, Indebtedness specifically excluded by
the foregoing clauses (i) through (iii).

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) interest expense for such period, (b) depreciation
and amortization expense (including amortization of Intangible Assets) for such
period, (c) income tax expense (whether federal, state, local, foreign or
otherwise) for such period, (d) payroll taxes on exercise of stock options or
vesting of restricted stock units or other equity awards for such period,
(e) impairment of goodwill or Intangible Assets for such period, (f) any
extraordinary charges or losses for such period, including extraordinary charges
or losses arising from Acquisitions or Dispositions, (g) any transaction fees
and expenses arising from Acquisitions or Dispositions (other than Dispositions
in the ordinary course of business) for such period, (h) any restructuring
charges arising from Specified Dispositions for such period, (i) any transaction
fees and expenses arising from the Transactions for such period, (j) any losses
for such period attributable to the early extinguishment of Indebtedness,
(k) any non-cash losses for such period arising from changes in the valuation of
equity securities and (l) any other non-cash charges and losses for such period,
including, without limitation, (i) any non-cash expense relating to the vesting
of warrants, (ii) non-cash charges or expenses related to equity plans or equity
awards and (iii) non-cash restructuring charges and other non-cash exit and
disposal costs; provided, in the case of this clause (l), that cash payments in
respect of any such non-cash charges or losses shall be deducted from
Consolidated EBITDA when such payments are made; and minus the following to the
extent included in calculating such Consolidated Net Income: (i) any
extraordinary gains for such period, including extraordinary gains arising from
Acquisitions or Dispositions, (ii) any gains for such period attributable to the
early extinguishment of Indebtedness, (iii) any non-cash gains for such period
and (iv) any reversals of non-cash charges and losses during such period;
provided, however, that if an Acquisition or a Disposition shall have occurred
during the relevant period, then (x) in the case of a Specified Disposition, the
Consolidated EBITDA shall be calculated and (y) in the case of any other
Disposition or any Acquisition, the Consolidated EBITDA may, at the option of
the Borrower, be calculated, in each case, on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
Acquisition or Disposition, as applicable, had occurred on the first day of the
applicable period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt at such date to (b) Consolidated EBITDA for the period
of four fiscal quarters most recently ended on or prior to such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period computed in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date on which the Borrower
effects a transaction requiring Consolidated Net Tangible Assets to be measured
under this Agreement, the aggregate amount of assets (less applicable reserves)
after deducting therefrom (a) all current liabilities, except for current
maturities of long-term debt and obligations under Finance Leases, and (b) all
Intangible Assets, to the extent included in such aggregate amount of assets,
all as set forth in the most recent consolidated balance sheet of the Borrower
and its consolidated Subsidiaries prepared in accordance with GAAP and delivered
pursuant to Section 6.01 (or, prior to the first delivery of financial
statements under Section 6.01 after the Closing Date, in the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of
December 31, 2019).

 

10



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate or the EURIBO Rate, as the case may be.

“Credit Party” means the Administrative Agent and each Lender.

“Debt Securities” means any bonds, debentures, notes or other debt instruments
of the Borrower of any Series authenticated and delivered under the Reference
Indenture.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any principal of a Loan, a rate per
annum equal to 2% per annum in excess of the rate otherwise applicable thereto,
(b) with respect to any interest on a Loan, a rate per annum equal to 2% per
annum in excess of the rate otherwise applicable to such Loan and (c) with
respect to any other Obligation, a rate per annum equal to (i) the ABR plus
(ii) the Applicable Rate applicable to ABR Loans plus (iii) 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular Default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three Business Days
after written request by a Credit Party, to provide a certification in writing
from an

 

11



--------------------------------------------------------------------------------

authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to such Credit Party and the Administrative Agent or (d) has, or
has a Lender Parent that has, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in such Lender
or any Lender Parent thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Designated Borrower” means each wholly-owned Subsidiary of the Borrower that
becomes a party hereto pursuant to Section 4.03, until such time as the Borrower
notifies the Administrative Agent in writing that it wishes to terminate such
Subsidiary’s designation as a Designated Borrower, so long as, on the effective
date of such termination, all Obligations of such Designated Borrower hereunder
shall have been paid in full.

“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Institution” means (a) any Person that is a competitor of the
Borrower and its Subsidiaries in the online marketplace or payment processing
businesses and that is identified by the Borrower by name in writing to the
Administrative Agent from time to time, and (b) any Affiliate of any Person
referred to in clause (a) above (other than Bona Fide Debt Funds) that is
identified by the Borrower by name in writing to the Administrative Agent or
where such Affiliate’s relationship is clearly identifiable solely on the basis
of the similarity of its name to the name of such Person referred to in clause
(a) above; provided that (i) no designation of any Person as a Disqualified
Institution shall apply retroactively to disqualify any Persons that have
previously acquired an interest in Loans or Commitments and (ii) any such
designation shall only become effective three Business Days after delivery
thereof to the Administrative Agent via e-mail to JPMDQ_Contact@jpmorgan.com.
The Administrative Agent does not have any duty to ascertain, monitor or enforce
compliance with the list of Disqualified Institutions and will not have any
liability with respect to any assignment or participation made to a Disqualified
Institution. The Administrative Agent is hereby authorized to disclose the list
of Disqualified Institutions to the Lenders, and the Lenders are hereby
authorized to disclose such list, on a confidential basis, to potential
assignees or Participants.

 

12



--------------------------------------------------------------------------------

“Documentation Agents” means Bank of America, N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, National Association.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.15.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or the Borrower or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that syndicated credit
facilities denominated in the applicable currency being executed at such time,
or that include language similar to that contained in Section 3.03(b) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate or the EURIBO Rate, as the case may be,
and

(b) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders, as the case may be, to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders, by the Borrower of written notice of such election to the
Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a Subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

13



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan, or the appointment of a trustee to administer any Pension
Plan or Multiemployer Plan pursuant to Section 4042 of ERISA; or (e) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

“EURIBOR Borrowing” means a Borrowing comprised of EURIBOR Loans.

“EURIBOR Loan” means a Loan that bears interest based on the EURIBO Rate.

“Euro” and “€” mean the single currency of the participating member states of
the European Union.

“Eurocurrency Rate Borrowing” means a LIBOR Borrowing or a EURIBOR Borrowing.

“Eurocurrency Rate Loan” means a LIBOR Loan or a EURIBOR Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars at the
time of determination on such day as last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination (or if a Reuters service ceases to be available or ceases to
provide such rate of exchange, as last provided by such other publicly available
information service which provides such rate of exchange at such time as shall
be selected by the Administrative Agent in its reasonable discretion (subject to
delivery to the Borrower of a “screen shot” of such other service)).

 

14



--------------------------------------------------------------------------------

“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (a) in capital stock or other equity
interests or (b) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Designated Borrower hereunder: (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or Taxes imposed as a
result of a present or former connection with such jurisdiction (other than a
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations, received payments,
received or perfected a security interest under, or engaged in any other
transaction in accordance with the terms of this Agreement or any other Loan
Document); (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower or any
Designated Borrower is located; (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.13), any U.S.
federal withholding Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower or any
Designated Borrower with respect to such withholding Tax pursuant to
Section 3.01(a); (d) in the case of a Foreign Lender that is an assignee (other
than an assignee pursuant to a request by the Borrower under Section 11.13) of a
Loan made to a Designated Borrower, any withholding Tax that is imposed on
amounts payable to such Foreign Lender by such Designated Borrower at the time
such Foreign Lender becomes a party hereto, except to the extent that such
Foreign Lender’s assignor was entitled at such time to receive additional
amounts from such Designated Borrower with respect to such withholding Tax
pursuant to Section 3.01(a); (e) any withholding Tax attributable to a Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e); and (f) U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of November 9,
2015, among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent,
and the lenders from time to time parties thereto, as amended, modified or
supplemented.

“Existing Maturity Date” has the meaning specified in Section 2.12(a).

“Extending Lender” has the meaning specified in Section 2.12(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Finance Lease” of any Person means any lease that is or is required to be
accounted for as a finance lease (and, for the avoidance of doubt, not as an
operating lease) on the balance sheet of such Person prepared in accordance with
GAAP.

“Fitch” means Fitch, Inc. and any Affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Lender” means, as to the Borrower or any Designated Borrower, any
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower or such Designated Borrower, as the case may be, is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness

 

16



--------------------------------------------------------------------------------

or other obligation, (ii) to purchase or lease property, securities or services
for the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or contingent or inchoate indemnity obligations in effect on the
Closing Date or entered into in connection with any Acquisition or Disposition
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Indebtedness” means, as to any Person at a particular time (without duplication
in the case of any item described in more than one of clauses (a) through (g)
below), all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for money owed evidenced by
bonds, debentures, notes or loan agreements; (b) all direct or contingent
obligations of such Person arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations (giving
effect to legally enforceable netting arrangements) of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business, (ii) trade accounts payable in
connection with any merger, acquisition or divestiture and (iii) any Excluded
Earnout); (e) indebtedness of others secured by a Lien on property owned by such
Person, whether or not such indebtedness shall have been assumed by such Person
or is limited in recourse to such property (provided, that the amount of such
indebtedness will be the lesser of the amount of such indebtedness and the fair
market value of such property at the date of determination (it being understood
that obligations secured by Liens of the type described in Section 7.01(c), (d),
(e), (f), (g), (j), (k), (m), (o), (p), (s), (t) and (u), and Guarantees of or
instruments evidencing such obligations, shall not constitute Indebtedness under
this clause (e)); (f) Attributable Indebtedness of such Person in respect of
Finance Leases, Synthetic Lease Obligations and Securitizations; and (g) all
Guarantees of such Person in respect of any of the foregoing; provided that, for
the avoidance of doubt and without any implication to the contrary, Non-Finance
Leases and obligations thereunder shall not constitute Indebtedness for purposes
of this Agreement. The amount of any item of Indebtedness, except for any item
of Indebtedness described in clause (b), (c), (e), (f) or (g), shall be the
amount of any liability in respect thereof that would appear on a balance sheet
properly prepared in accordance with GAAP, subject to Section 1.03. The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Index Debt Rating” means, for Moody’s, S&P or Fitch, its rating for senior,
unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement or, if
no such rating is available, (a) its public corporate family rating of the
Borrower (in the case of Moody’s), (b) its public corporate rating of the
Borrower (in the case of S&P) or (c) its corporate or other equivalent rating of
the Borrower (in the case of Fitch).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan, the last Business Day of each March,
June, September and December and the Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two (other
than in the case of a EURIBOR Loan), three or six months (or, if available from
all of the Lenders, 12 months) thereafter, as selected by the Borrower or the
applicable Designated Borrower in the applicable Committed Loan Notice; provided
that: (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (c) no Interest Period with respect to
any Loan shall extend beyond the Maturity Date applicable to such Loan.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period or clause (c) of the definition of ABR, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than the applicable period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than the
applicable period, in each case as of the time the Interpolated Screen Rate is
otherwise required to be determined in accordance with the Agreement; provided
that if such rate would be less than zero, such rate shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.12.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified on Schedule 2.01 and any other
Person that becomes a Lender pursuant to an Assignment and Assumption or a
joinder agreement referred to in Section 2.13(c), other than any such Person
that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.

“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” means a Loan that bears interest based on the Adjusted LIBO Rate or
the LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Finance Lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall a Non-Finance Lease Obligation be deemed to result in a Lien.

“Loan” has the meaning specified in Section 2.01.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes, any Joinder Agreements that
have not been terminated pursuant to Section 11.18 and any Subsidiary Guarantee
Agreement of any Subsidiary Guarantor that has not been terminated in accordance
with its terms.

“Loan Parties” means the Borrower, and if applicable, each Designated Borrower
and each Subsidiary Guarantor.

“Local Time” means (a) in the case of a Loan or Borrowing denominated in U.S.
Dollars, New York City time, and (b) in the case of a Loan or Borrowing
denominated in a Foreign Currency, local time (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
(b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

“Maturity Date” means March 6, 2025, as such date may be extended, as to any
Extending Lender or Additional Commitment Lender, pursuant to Section 2.12;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
of their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning the Borrower, the Subsidiaries or any
of their securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Extending Lender” has the meaning specified in Section 2.12(b).

“Non-Finance Lease” of any Person means any lease of such Person that is not
required to be accounted for as a finance lease on the balance sheet of such
Person prepared in accordance with GAAP (except to the extent the Borrower shall
elect to treat any such lease as a finance lease at its option in a manner not
inconsistent with GAAP).

 

20



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower or a Designated Borrower in
favor of a Lender evidencing Loans made by such Lender to it, substantially in
the form of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties arising under any Loan Document, or
otherwise with respect to any Loan (including interest or fees that accrue, at
the rate specified herein, after the commencement by or against any Loan Party
of any proceeding under any Debtor Relief Law naming such Loan Party as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including, in the case of the Borrower, its
obligations pursuant to the guarantee contained in Article X).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to any Lender at any time, the sum of
the Dollar Amounts of the outstanding principal amounts of such Lender’s Loans
at such time after giving effect to any borrowings and prepayments or repayments
of Loans.

 

21



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is (currently or hereafter) established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar release by the Federal Reserve Board (as determined
by the Administrative Agent in its reasonable discretion). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Material Acquisition” means any Acquisition by the Borrower or any of
its Subsidiaries; provided that the aggregate consideration therefor, whether in
cash or other consideration (including Indebtedness of the Person, or of the
business or division of the Person, acquired in such Acquisition that is assumed
by the Borrower and its Subsidiaries in connection therewith or that is
refinanced in connection therewith) exceeds US$750,000,000.

 

22



--------------------------------------------------------------------------------

“Qualified Material Acquisition Period” has the meaning specified in
Section 7.05.

“Quotation Day” means (a) with respect to any Loan denominated in U.S. Dollars
for any Interest Period, the day two Business Days prior to the first day of
such Interest Period, (b) with respect to any Loan denominated in Pounds
Sterling for any Interest Period, the first day of such Interest Period and
(c) with respect to any Loan denominated in Euro for any Interest Period, the
day that is two TARGET Operating Days prior to the first day of such Interest
Period, in each case, unless market practice differs for loans such as the
applicable Loan priced by reference to rates quoted in the Relevant Interbank
Market, in which case the Quotation Day for such Loan shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the Relevant Interbank Market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the Relevant Interbank Market on more than one day, the
Quotation Day shall be the last of those days).

“Reference Indenture” means, the Indenture dated as of October 28, 2010, between
the Borrower and Wells Fargo Bank, National Association, as trustee.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Anniversary Date” has the meaning specified in Section 2.12(a).

“Relevant Governmental Body” means the FRB and/or the NYFRB, or a committee
officially endorsed or convened by the FRB and/or the NYFRB or, in each case,
any successor thereto.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euro), the London interbank market and (b) with respect to Euro, the European
interbank market.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender has
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Total Outstandings; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed to be held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, chief accounting officer or controller of the Borrower (or,
with respect to a Designated Borrower, of such Designated Borrower) and, solely
for purposes of notices given pursuant to Article II, any assistant treasurer or
any other officer or employee of the Borrower (or, with respect to a Designated
Borrower, of such Designated Borrower) so designated by any of the foregoing
officers in the corporate banking resolutions delivered as of the Closing Date
pursuant to Section 4.01(a)(ii) (or, with respect to a Designated Borrower, as
of the applicable Designated Borrower Closing Date pursuant to Section 4.03(c))
to the Administrative Agent, and as modified from time to time to specify other
authorized officers or employees, provided that a certified copy of such
modified resolutions is promptly delivered to the Administrative Agent. Without
limiting the representations and warranties of the Borrower and the Designated
Borrowers under the Loan Documents, any document delivered hereunder that is
signed by a Responsible Officer of the Borrower (or, with respect to a
Designated Borrower, of such Designated Borrower) shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower (or, with respect to a Designated Borrower,
of such Designated Borrower) and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower (or, with respect to a
Designated Borrower, of such Designated Borrower).

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto that is a nationally-recognized rating agency.

“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, limited to Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person 50% or more owned by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

24



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of ABR pursuant to clause (c) of the definition
of such term, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) with a term equivalent
to the relevant period as displayed on the Reuters screen page that displays
such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) and (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period, as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if any Screen Rate, determined as provided above, would be less than
zero, such Screen Rate shall be deemed to be zero and (ii) if, as to any
currency, no Screen Rate shall be available for a particular Interest Period but
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” means the annual, quarterly, periodic and special reports that the
Borrower has publicly filed with the SEC under Section 13 or 15(d) of the
Exchange Act.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Securitization” means the securitization by the Borrower or any Subsidiary of
accounts receivable or other assets.

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy-remote provisions.

“Series” or “Series of Debt Securities” means any series of bonds, debentures,
notes or other debt instruments of the Borrower created pursuant to Section 2.2
of the Reference Indenture.

 

25



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any time, any Designated Borrower or any
other Subsidiary that satisfies the criteria for a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date hereof. Such
determination shall be made in relationship to the Borrower and its Subsidiaries
on a consolidated basis as of the end of the most recently completed fiscal year
on an annual basis at the time that the annual financial statements for the
Borrower and its Subsidiaries are delivered pursuant to Section 6.01(a) (or,
prior to the first delivery of annual financial statements pursuant to
Section 6.01(a), as of December 31, 2019).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Dispositions” means (a) the Disposition of the StubHub business of
the Borrower consummated prior to the Closing Date and (b) any other Disposition
consummated by the Borrower and its Subsidiaries, which results from the
strategic review of their asset portfolio publicly announced by the Borrower
prior to the Closing Date.

“Specified Indebtedness” has the meaning specified in Section 8.01(e).

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantee Agreement” means each guarantee agreement, and any
supplement or joinder thereto, that is executed and delivered by any Subsidiary
pursuant to Section 7.02(c), it being agreed that, so long as no Event of
Default has occurred and is continuing or would result therefrom, a Subsidiary
Guarantor will be released from its obligations under such guarantee agreement
upon written notice by the Borrower to the Administrative Agent requesting such
release and certification as to the foregoing requirement.

 

26



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary that is a party to a Subsidiary
Guarantee Agreement; provided that if such Subsidiary shall have been released
from its obligations under such Subsidiary Guarantee Agreement in accordance
with the terms thereof, such Subsidiary shall cease to be a Subsidiary Guarantor
for purposes hereof.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts (including any such agreement
providing for setoff against any deposit not constituting an asset of the
Borrower or a Subsidiary), (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agents” means Citibank N.A. and Deutsche Bank Securities Inc.

“Synthetic Lease Obligation” means, as to any Person, the monetary obligation of
such Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of real property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“TARGET2” means the second generation of the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) reasonably
determined by the Administrative Agent to be a suitable replacement).

 

27



--------------------------------------------------------------------------------

“TARGET Operating Day” means any day on which the TARGET2 is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Threshold Amount” means US$300,000,000.

“Total Outstandings” means the aggregate of the Outstanding Amounts of all the
Lenders.

“Type” means, with respect to a Loan, its character as an ABR Loan, a LIBOR Loan
or a EURIBOR Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Dollar” and “US$” mean lawful currency of the United States.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

28



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Loan Document or any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein”, “hereof’ and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, restated,
amended and restated, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time. Notwithstanding the
foregoing, all accounting terms used herein shall be construed, and all
financial ratios and other financial calculations required to be submitted
pursuant to this Agreement shall be prepared, without giving effect to (i) any
election under Accounting Standards

 

29



--------------------------------------------------------------------------------

Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein or (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, it being agreed that Indebtedness
shall at all times be valued at the full stated principal amount thereof.

(b) Changes in GAAP. If at any time after the date hereof any change in GAAP or
in the application thereof occurs, and such change would affect the computation
of any financial ratio or requirement set forth in any Loan Document, if either
the Borrower or the Required Lenders shall so request, then the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or in the application thereof (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein or in the application thereof and (ii) the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or in the application
thereof.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to Accounting Standards Codification 810 as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Interest Rates; LIBOR Notification. The interest rate on a Loan denominated
in U.S. Dollars or any Foreign Currency may be derived from an interest rate
benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable Laws, may be permanently
discontinued, and/or the basis on which they are calculated may change. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade

 

30



--------------------------------------------------------------------------------

or compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on LIBOR Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 3.03(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 3.03(b), of any
change to the reference rate upon which the interest rate on Eurocurrency Rate
Loans is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or the other rates in the definition of “LIBO Rate” or “EURIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 3.03(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.03(b)), including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or the EURIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

1.07 Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its capital stock or similar equity
interests at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) in U.S. Dollars, Euro
and/or Pounds Sterling to the Borrower or a Designated Borrower from time to
time, on any Business Day during the Availability Period; provided, however,
that after giving effect to any Borrowing, (a) the Total Outstandings shall not
exceed the Aggregate Commitments and (b) the Outstanding Amount of any Lender
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
or a Designated Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01. Loans may be (i) if
denominated in U.S. Dollars, ABR Loans or LIBOR Loans, (ii) if denominated in
Euro, EURIBOR Loans and (iii) if denominated in Pounds Sterling, LIBOR Loans,
all as further provided herein. Each Lender may, at its option, make any Loan
available to the Borrower or a Designated Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower or such
Designated Borrower to repay such Loan in accordance with the terms and subject
to the conditions of this Agreement.

 

31



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each borrowing of Loans, each conversion of Loans denominated in U.S.
Dollars from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s or a Designated Borrower’s irrevocable
notice to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon Local Time, three Business
Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in U.S. Dollars or of any
conversion of Eurocurrency Rate Loans denominated in U.S. Dollars to ABR Loans,
(ii) 12:00 noon Local Time, three Business Days prior to the requested date of
any borrowing or continuation of Eurocurrency Rate Loans denominated in a
Foreign Currency, and (iii) 2:00 p.m. Local Time, on the requested date of any
borrowing of ABR Loans; provided, however, that if the Borrower or such
Designated Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period of 12 months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 12:00 noon Local Time four Business Days prior to the requested date
of such borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is available to all of them. Not later
than 12:00 noon Local Time, three Business Days before the requested date of
such borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower or the applicable Designated Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each notice by the Borrower or a Designated Borrower
pursuant to this Section 2.02(a) shall be made by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower or such Designated Borrower. Each
borrowing of, conversion to or continuation of Loans denominated in any currency
shall be in a principal amount equal to the Borrowing Minimum for such currency
or a whole multiple of the Borrowing Multiple for such currency in excess
thereof, or if the remaining amount available under the Commitments shall be
less than the Dollar Amount of the Borrowing Minimum for such currency, a
multiple of the Borrowing Multiple for such currency; provided that a
continuation of an outstanding Eurocurrency Rate Loan may be in a principal
amount that is equal to such outstanding Loan. Each Committed Loan Notice shall
specify (i) whether the Borrower or the applicable Designated Borrower is
requesting a borrowing of Loans, a conversion of any Loan denominated in U.S.
Dollars from one Type to the other, or a continuation of any Eurocurrency Rate
Loan, (ii) the requested date of the Borrowing (which shall be a Business Day),
(iii) the aggregate principal amount and currency of the requested Borrowing,
(iv) whether such Borrowing is to be an ABR Borrowing, a LIBOR Borrowing or a
EURIBOR Borrowing and (v) if applicable, the duration of the Interest Period
with respect thereto. The Borrower or the applicable Designated Borrower may
elect different conversion or continuation options with respect to different
portions of the affected existing Borrowing (and all references herein to
conversion or continuation of a Borrowing shall be understood to include any
such election of different options with respect thereto), in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. If the Borrower or the applicable Designated
Borrower fails to specify a Type of requested Loan in a Committed Loan Notice or
if the Borrower or such

 

32



--------------------------------------------------------------------------------

Designated Borrower fails to give a timely notice requesting a conversion or
continuation of any Eurocurrency Rate Borrowing, then (A) in the case of a
Borrowing denominated in U.S. Dollars, the applicable Loans shall be made as, or
at the end of the Interest Period applicable to such Borrowing be converted to,
ABR Loans and (B) in the case of a Borrowing denominated in a Foreign Currency,
the applicable Loans shall be made as, or at the end of the Interest Period
applicable to such Borrowing be continued as, Eurocurrency Rate Loans of the
applicable Type with an Interest Period of one month. If the Borrower or a
Designated Borrower requests a borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loan may be converted into or continued as (x) a Loan denominated
in a different currency or (y) a Loan of a Type not available for the currency
in which such Loan is denominated.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the details thereof and, in the case of a
Committed Loan Notice requesting a borrowing of Loans, of its Applicable
Percentage of the applicable Loans. If no timely Committed Loan Notice with
respect to a conversion or continuation of any Eurocurrency Rate Loan is
provided by the Borrower or the applicable Designated Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans of Loans denominated in U.S. Dollars or continuation of
Loans denominated in a Foreign Currency, in each case, as described in
Section 2.02(a). In the case of a borrowing of Loans, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office on the Business Day
specified in the applicable Committed Loan Notice not later than 2:00 p.m. Local
Time (or, in the case of an ABR Borrowing the Committed Loan Notice for which
shall be delivered after 12:00 noon Local Time, not later than two hours after
the delivery of such Committed Loan Notice). The Administrative Agent shall make
all funds so received available to the Borrower or the applicable Designated
Borrower, as applicable, in like funds as received by the Administrative Agent,
either by (i) crediting the account of the Borrower or such Designated Borrower,
as applicable, on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case, in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower or such Designated Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, (i) no Loans
denominated in U.S. Dollars may be requested as, converted to or continued as
LIBOR Loans and (ii) no Loans denominated in a Foreign Currency may be converted
to or continued as Loans having an Interest Period of more than one month, in
each case, without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower, as applicable, and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate.

(e) After giving effect to all borrowings of Loans, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to
Loans.

 

33



--------------------------------------------------------------------------------

2.03 Prepayments.

(a) The Borrower or a Designated Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay any Borrowing in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 noon Local Time
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of ABR Loans and (ii) any prepayment of
any Borrowing denominated in any currency shall be in a principal amount equal
to the Borrowing Minimum for such currency or a whole multiple of the Borrowing
Multiple for such currency in excess thereof or, in each case, if less, the
entire principal amount of such Borrowing then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Borrowing or
Borrowings to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower or a Designated Borrower, the Borrower or such Designated Borrower, as
applicable, shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that,
subject to Section 3.05, a notice of prepayment delivered by the Borrower or a
Designated Borrower may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by such Borrower or Designated Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid. Each prepayment of a
Borrowing shall be applied to the applicable Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Total Outstandings (calculated, with respect to Loans
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Loan) exceed the Aggregate Commitments or (ii) solely as a
result of fluctuations in currency exchange rates, the Total Outstandings (as so
calculated) exceed 105% of the Aggregate Commitments, the Borrower and/or the
Designated Borrowers shall immediately repay Borrowings in an aggregate
principal amount sufficient to cause the Total Outstandings (as so calculated)
to be less than or equal to the Aggregate Commitments.

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
Pacific Time three (3) Business Days prior to the date of termination or
reduction, (b) any such partial reduction shall be in an aggregate amount of
US$5,000,000 or any whole multiple of US$1,000,000 in excess thereof, and
(c) the Borrower shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments. Each notice delivered
by the Borrower pursuant to this Section 2.04 shall be irrevocable; provided
that any such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of termination or reduction) if such condition is
not satisfied. The Administrative Agent will promptly notify the

 

34



--------------------------------------------------------------------------------

Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All unpaid
Commitment Fees accrued until the effective date of any termination or reduction
of the Aggregate Commitments (in the case of any reduction, in respect of the
aggregate amount of the Commitments subject to such reduction) shall be paid on
the effective date of such termination or reduction. Unless previously
terminated, the Aggregate Commitments shall automatically terminate at 5:00 p.m.
New York City time on the Maturity Date. Any termination or reduction of the
Commitments shall be permanent.

2.05 Repayment of Loans. Each of the Borrower and the Designated Borrowers shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Loans outstanding to it on such date.

2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each LIBOR Loan
denominated in U.S. Dollars shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted LIBO Rate for such Interest Period plus the Applicable Rate, (ii) each
LIBOR Loan denominated in Pounds Sterling shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the LIBO Rate for such Interest Period plus the Applicable Rate, (iii) each
EURIBOR Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the EURIBO Rate for such
Interest Period plus the Applicable Rate, and (iv) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by the Borrower or
a Designated Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) While any Event of Default under Section 8.01(f) exists, each of the
Borrower and the Designated Borrowers shall pay interest on the principal amount
of all outstanding Obligations owing by it hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

35



--------------------------------------------------------------------------------

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Commitment of such
Lender exceeds such Lender’s Outstanding Amount. The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and ending on the last day of the Availability Period. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

(c) Fees Generally. All fees payable hereunder shall be paid on the dates due,
in U.S. Dollars, in immediately available funds, to the Administrative Agent for
distribution, in the case of Commitment Fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

2.08 Computation of Interest and Fees. All computations of interest for ABR
Loans when the ABR is determined by reference to the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day). All computations
of interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of 365 days, and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (including the first day but excluding the last day)
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is repaid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall promptly notify the Borrower or the applicable
Designated Borrower, as applicable, and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

 

36



--------------------------------------------------------------------------------

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower or a
Designated Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any of the Borrower and the Designated Borrowers hereunder to
pay any amounts owing by them with respect to the Obligations. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each of the Borrower and the Designated Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), currency, amount and maturity of its Loans and payments with
respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by each of the Borrower and the Designated Borrowers hereunder shall be
made to the Administrative Agent, for the account of the Lenders to which such
payment is owed, at the Administrative Agent’s Office and in immediately
available funds not later than 2:00 p.m. Local Time on the date specified
herein; provided that payments pursuant to Sections 2.07(b)(i), 3.01, 3.04, 3.05
and 11.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent will promptly distribute to each Lender its applicable
share of each payment received for the accounts of the Lenders in like funds as
received by wire transfer to such Lender’s Lending Office (and if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds as are received shall be applied towards payment of the amounts then due
hereunder ratably among the parties entitled thereto, in accordance with the
amounts then due to such parties). All payments received by the Administrative
Agent after 2:00 p.m. Local Time shall be deemed received on the next Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower or a Designated Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, except as otherwise set forth in the definition of “Interest Period” or
“Maturity Date”, and such extension of time shall be reflected in computing
interest or fees, as the case may be. All payments hereunder of principal or
interest in respect of any Loan shall, except as otherwise expressly provided
herein, be made in the currency of such Loan, and all other payments hereunder
and under each other Loan Document shall be made in U.S. Dollars.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such Foreign Currency with
the result that such Foreign Currency no longer exists or the Borrower or the
applicable Designated Borrower, as the case may be, is not able to make payment
to the Administrative Agent for the account of the Lenders in such Foreign
Currency, then all payments to be made by the Borrower or such Designated
Borrower hereunder in such Foreign Currency

 

37



--------------------------------------------------------------------------------

shall instead be made when due in a currency that replaced such Foreign Currency
or, if no such replacement currency exists, in U.S. Dollars in an amount equal
to the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower or such Designated
Borrower takes all risks of the imposition of any such currency control or
exchange regulations.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower or the applicable Designated Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower or the applicable Designated Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower or such
Designated Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
and conventions on interbank compensation (or, if such payment is in U.S.
Dollars, if greater, the NYFRB Rate), plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (ii) in the case of a payment to be made by the Borrower or
such Designated Borrower, the interest rate applicable to the applicable Loan
or, if such payment is in U.S. Dollars, ABR Loans. If the Borrower or such
Designated Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower or such Designated Borrower the
amount of such interest paid by it for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower or a Designated Borrower shall be without prejudice to
any claim the Borrower or such Designated Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. A
notice of the Administrative Agent to any Lender, the Borrower or any Designated
Borrower with respect to any amount owing under this clause (b) shall be
conclusive, absent manifest error.

(c) Payments by Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower or such Designated Borrower will not
make such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the rate determined by the

 

38



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules and conventions
on interbank compensation (or, if such payment is in U.S. Dollars, if greater,
the NYFRB Rate), plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. Any
payment by any Lender pursuant to this clause (c) shall be without prejudice to
any claim such Lender or the Administrative Agent may have against the Borrower
or the applicable Designated Borrower, as applicable, for having failed to make
such payment to the Administrative Agent. A notice of the Administrative Agent
to any Lender, the Borrower or any Designated Borrower with respect to any
amount owing under this clause (c) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower, as
applicable, by the Administrative Agent because the conditions to the applicable
Borrowings set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender within one Business Day,
without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder are
several and not joint. The failure of any Lender to make any Loan, to make any
payment under Section 11.04(c) or 11.05 or to purchase any participation on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c) or 11.05.

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section 2.11 shall not be construed to apply to (x) any
payment made by the Borrower or any Designated Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time), including payments pursuant to Sections 2.12
and 3.02, or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.11 shall apply). Each of the Borrower and the
Designated Borrowers

 

39



--------------------------------------------------------------------------------

consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and such Designated
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower or such
Designated Borrower in the amount of such participation.

2.12 Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not earlier than 90 days and not
later than 30 days prior to any anniversary of the Closing Date (each a
“Relevant Anniversary Date”), but on not more than two occasions during the term
of this Agreement, request that each Lender consent to the extension of the
Maturity Date for an additional year from the Maturity Date then in effect
hereunder (the “Existing Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than 20
days after receipt of the Borrower’s request pursuant to Section 2.12(a) (the
“Extension Lender Response Date”), advise the Administrative Agent whether or
not such Lender agrees to the requested extension; provided that any Lender that
does not so advise the Administrative Agent on or before the Extension Lender
Response Date shall be deemed to have advised the Administrative Agent that it
has declined to agree to the requested extension (each Lender that agrees to the
requested extension being referred as an “Extending Lender”, and each Lender
that does not or is deemed not to agree to the requested extension being
referred to as a “Non-Extending Lender”). The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination (or deemed determination) under this
Section 2.12 promptly after the Extension Lender Response Date.

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 11.13, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall undertake all or a portion of the Commitment of such Non-Extending
Lender (and, if any such Additional Commitment Lender is already a Lender, the
Commitment so undertaken shall be in addition to such Lender’s original
Commitment hereunder).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Relevant Anniversary Date, then, effective as of the Relevant Anniversary
Date, the Maturity Date applicable to each Extending Lender and of each
Additional Commitment Lender (but not any Non-Extending Lender) shall be
extended to the first anniversary of the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
immediately preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

40



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. As a condition precedent to the
effectiveness of any extension of the Maturity Date pursuant to this
Section 2.12, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the effective date of such extension signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents that are
qualified by materiality shall be true and correct on and as of the date of such
extension and after giving effect thereto, and such representations and
warranties that are not qualified by materiality shall be true and correct in
all material respects on and as of the effective date of such extension, except,
in each case, to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof), and
except that for purposes of this Section 2.12(f), the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall, after the
first delivery of financial statements pursuant to clauses (a) and (b),
respectively, of Section 6.01, be deemed to refer to the most recent financial
statements so delivered, and (B) no Event of Default exists.

(g) Non-Extending Lenders. On the Maturity Date applicable to each Non-Extending
Lender that has not been replaced as provided in Section 2.12(d), the Commitment
of such Non-Extending Lender shall terminate and each of the Borrower and the
Designated Borrowers shall repay all Loans of such Non-Extending Lender
outstanding to it on such date, together with accrued interest thereon and all
Commitment Fees accrued hereunder for the account of such Non-Extending Lender.

(h) Permitted Amendments; Conflicting Provisions. In connection with effecting
the extension requested pursuant to this Section 2.12, the Administrative Agent
and the Borrower may, without the consent of any Lender other than the Extending
Lenders and the applicable Additional Commitment Lenders, effect such amendments
to this Agreement as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.12.
This Section 2.12 shall supersede any provisions in Section 2.11 or 11.01 to the
contrary.

2.13 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Commitments by an aggregate amount
(for all such requests) not exceeding US$1,000,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of US$50,000,000 and
(ii) the Borrower may make a maximum of five such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the Lenders).

 

41



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Increase Effective Date and Allocations. If the Commitments are increased in
accordance with this Section 2.13, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase among the Lenders. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date signed by a Responsible Officer
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents that are qualified by materiality shall
be true and correct on and as of the Increase Effective Date, and such
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date (provided that such materiality
qualifier shall not be applicable to any representation or warranty that already
is qualified or modified by materiality in the text thereof), and except that
for purposes of this Section 2.13(e), the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall, after the first delivery
of financial statements pursuant to clauses (a) and (b), respectively, of
Section 6.01, be deemed to refer to the most recent financial statements so
delivered, and (B) no Event of Default exists. The Borrower and the Designated
Borrowers shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section 2.13.

(f) Conflicting Provisions. This Section 2.13 shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

 

42



--------------------------------------------------------------------------------

2.14 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a); and

(b) the Commitment and Outstanding Amounts of such Defaulting Lender shall not
be included in determining whether the Required Lenders or other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.01); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 11.01, require the consent of such Defaulting Lender in accordance with
the terms hereof.

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Commitment Fees that did not accrue for the account of such Lender while it was
a Defaulting Lender, and all amendments, waivers and other modifications
effected without its consent in accordance with the provisions of Section 11.01
and this Section 2.14 during such period shall be binding on it.

2.15 Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of each Borrowing denominated in a Foreign Currency:

(a) as of the date of the commencement of the initial Interest Period therefor
and as of the date of the commencement of each subsequent Interest Period
therefor; and

(b) during the continuation of an Event of Default, on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Borrowing for which a Dollar Amount is
determined on or as of such day.

2.16 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from the Borrower or a Designated Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which the Administrative Agent could, in accordance with normal banking
procedures applicable to arm’s length transactions, purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day immediately preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Credit Party of any sum adjudged to be so due in such
other currency such Credit Party may in accordance with

 

43



--------------------------------------------------------------------------------

normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Credit Party in the specified currency, the
Borrower or the applicable Designated Borrower, as applicable, agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Credit Party against such
loss, and if the amount of the specified currency so purchased exceeds (a) the
sum originally due to any Credit Party in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.11, such Credit Party
agrees to remit such excess to the Borrower or such Designated Borrower.

2.17 Appointment of Borrower as Agent. Each of the Designated Borrowers hereby
(a) appoints the Borrower to act as its agent for all purposes of this Agreement
and the other Loan Documents, including the giving and receipt of notices
(including any Committed Loan Notice) and the execution and delivery of all
documents, instruments and certificates contemplated hereby or by any other Loan
Document, including any amendment, wavier or other modification to this
Agreement or any other Loan Document, and (b) agrees that (i) the Borrower may
execute such notices, documents, instruments and certificates on behalf of such
Designated Borrower as the Borrower deems appropriate in its sole discretion and
such Designated Borrower shall be obligated by all of the terms of any such
notice document, instrument or certificate executed on its behalf, (ii) any
notice or communication delivered by the Administrative Agent or a Lender to the
Borrower shall be deemed delivered to each Designated Borrower and (iii) the
Administrative Agent and the Lenders may accept, and be permitted to rely on,
any notice, document, instrument, certificate executed by the Borrower on behalf
of any of the Designated Borrowers.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or a Designated Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Law, provided that
if the Borrower or such Designated Borrower shall be required by applicable Law
to deduct or withhold any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) or withholdings, the Administrative
Agent or the applicable Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower or such Designated Borrower shall make such deductions or
withholdings and (iii) the Borrower or such Designated Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Law.

(b) Payment of Other Taxes by the Borrower or any Designated Borrower. Without
limiting the provisions of clause (a) above, the Borrower or the applicable
Designated Borrower, as applicable, shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

44



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower or any Designated Borrower. The Borrower or
the applicable Designated Borrower shall indemnify the Administrative Agent and
each Lender, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes imposed on amounts payable by the Borrower or a Designated
Borrower under any Loan Document or any Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that neither the Borrower nor any Designated Borrower shall be
obligated to make a payment pursuant to this Section 3.01 in respect of
penalties and interest attributable to or included in any Indemnified Taxes or
Other Taxes (and, for the avoidance of doubt, reasonable expenses arising
therefrom or with respect thereto), if (i) such penalties, interest or expenses
are attributable to the failure of the Administrative Agent or any Lender to pay
amounts paid to the Administrative Agent or any Lender by the Borrower or any
Designated Borrower (for Indemnified Taxes or Other Taxes) to the relevant
Governmental Authority within 30 calendar days after receipt of such payment
from the Borrower or such Designated Borrower or (ii) such penalties, interest
or expenses are attributable to the gross negligence or willful misconduct of
the Administrative Agent or any Lender, as determined by a court of competent
jurisdiction in a final and non-appealable judgement. A certificate as to the
amount of such payment or liability delivered to the Borrower or any Designated
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower shall have the rights specified
in Section 11.13 in respect of any Lender for whose account the Borrower or any
Designated Borrower makes any payment under this Section 3.01.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Designated Borrower to a
Governmental Authority, the Borrower or such Designated Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent; provided that nothing in this Section 3.01(d) shall
require the Borrower or such Designated Borrower to make available its tax
returns.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower or a Designated Borrower is resident for tax purposes, or any treaty to
which such jurisdiction is a party, with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower or such Designated
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
Designated Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Borrower or a Designated Borrower, or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower, such Designated Borrower
or the Administrative Agent as will enable the Borrower, such Designated
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the

 

45



--------------------------------------------------------------------------------

event that the Borrower or a Designated Borrower is resident for tax purposes in
the United States, any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable: (i) duly
completed originals of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly completed
originals of Internal Revenue Service Form W-8ECI, (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed originals of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable, or W-8IMY as appropriate,
(iv) to the extent a Foreign Lender is not the beneficial owner, duly completed
originals of Internal Revenue Service Form W-8IMY, accompanied by the applicable
Internal Revenue Service forms from each beneficial owner, and (v) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or such Designated Borrower to determine the withholding or
deduction required to be made. Each Lender that is a “U.S. person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and Administrative
Agent duly complete originals of Internal Revenue Service Form W-9. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, each Designated
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender has
determined, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or any
Designated Borrower or with respect to which the Borrower or any Designated
Borrower has paid additional amounts pursuant to this

 

46



--------------------------------------------------------------------------------

Section, it shall promptly pay to the Borrower or such Designated Borrower, as
applicable, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or such Designated
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case maybe, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower or such Designated Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to it
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This clause (f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower, any Designated Borrower or any other Person.

(g) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.01(g) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the payment in
full of all the Obligations.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
LIBO Rate or the EURIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Agreed Currency in the Relevant Interbank Market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue LIBOR
Loans or EURIBOR Loans, as applicable, or to convert ABR Loans to LIBOR Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower and each applicable Designated
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all affected LIBOR Loans denominated
in U.S. Dollars of such Lender to it to ABR Loans, and repay all affected
Eurocurrency Rate Loans in any other Agreed Currency, either on the last day of
the Interest Period, therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower and each applicable Designated Borrower
shall also pay accrued interest on the amount so prepaid or converted. The
Borrower shall have the rights in respect of any such Lender specified in
Section 11.13.

 

47



--------------------------------------------------------------------------------

3.03 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Rate Borrowing:

 

  (i)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as
applicable, for the applicable currency and such Interest Period (including
because the applicable Screen Rate is not available or published on a current
basis); provided that no Benchmark Transition Event shall have occurred at such
time; or

 

  (ii)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for the applicable
currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable thereafter.
If such notice is given, then until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, an affected Eurocurrency Rate
Borrowing shall be ineffective, (B) any affected Eurocurrency Rate Borrowing
that is requested to be continued shall (1) if denominated in U.S. Dollars, be
continued as an ABR Borrowing or (2) otherwise, be repaid on the last day of the
then current Interest Period applicable thereto and (C) any Committed Loan
Notice that requests the making of any affected Eurocurrency Rate Borrowing
shall (1) if denominated in U.S. Dollars, be deemed a request for an ABR
Borrowing, or (2) otherwise, be ineffective.

(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement in a manner mutually agreeable to replace the LIBO Rate or the
EURIBO Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. New York City time
on the fifth Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Lenders consent to such amendment. No replacement of the LIBO Rate or the EURIBO
Rate with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

 

48



--------------------------------------------------------------------------------

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make, in consultation with the
Borrower, Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period.

(iv) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Committed Loan Notice that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Rate Borrowing of the applicable Type shall be ineffective and, on
the last day of the then current Interest Period applicable thereto, such
Borrowing shall (1) if denominated in U.S. Dollars, be continued as or converted
to an ABR Borrowing or (2) otherwise, be repaid, (B) any Committed Loan Notice
that requests the making of any Eurocurrency Rate Borrowing of the applicable
Type shall (1) if denominated in U.S. Dollars, be deemed a request for an ABR
Borrowing, or (2) otherwise, be ineffective.

(v) Any determination, decision or election that may be made by the
Administrative Agent, the Borrower or the Lenders pursuant to this Section 3.03,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Lender or the Administrative Agent to any Tax of any kind
whatsoever on its loans, loan principal, commitments or other obligations, in
each case, arising out of this Agreement, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
Administrative Agent); or

 

49



--------------------------------------------------------------------------------

(iii) impose on any Lender, the Administrative Agent or the Relevant Interbank
Market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or participations therein;

and the result of any of the foregoing shall be to increase the cost to any
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent such additional amount or amounts as will compensate it for
such additional costs incurred or reduction suffered; provided that any such
amount or amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Borrower under any other provision of this Agreement. The
Borrower shall have the rights specified in Section 11.13 in respect of any
Lender for whose account the Borrower makes any payment under this
Section 3.04(a).

(b) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered. The Borrower shall have the
rights specified in Section 11.13 in respect of any Lender for whose account the
Borrower makes any payment under this Section 3.04(b).

(c) Certificates for Reimbursement. A certificate of a Lender or of the
Administrative Agent setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or its holding company or the Administrative
Agent, as the case may be, as specified in clause (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. Such Lender shall also certify that it is generally charging such costs
to similarly situated customers of the applicable Lender under agreements having
provisions similar to this Section 3.04 after consideration of such factors as
such Lender then reasonably determines to be relevant (which determination shall
be made in good faith and not on an arbitrary or capricious basis). The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

50



--------------------------------------------------------------------------------

(e) New Lenders. Notwithstanding the foregoing provisions, no Lender shall be
entitled to compensation under this Section 3.04 as a result of any Change in
Law occurring prior to the date on which such Lender shall have become a party
to this Agreement, except to the extent that such Lender’s assignor, if any,
shall have been entitled on such date to such compensation.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and the applicable
Designated Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan made to it on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by it (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by it (whether or not such
notice may be withdrawn in accordance herewith); or (c) any assignment of a
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by it pursuant to Section 11.13; including any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained, but excluding any loss of anticipated profits.
Each of the Borrower and the applicable Designated Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower or any
Designated Borrower to the Lenders under this Section 3.05, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Adjusted
LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for such Loan by a
matching deposit or other borrowing in the Relevant Interbank Market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or to any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

51



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or a Designated Borrower is required to pay (or
will be required to pay) any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s and each Designated Borrower’s obligations
under this Article III shall survive the termination of the Aggregate
Commitments and repayment of all Obligations hereunder.

ARTICLE IV. CONDITIONS PRECEDENT

4.01 Conditions of Closing. The obligation of each Lender to make its initial
Loan hereunder shall not become effective, and the Closing Date shall not occur,
until the date on which each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following:

(i) either (A) a counterpart of this Agreement signed on behalf of each party
hereto or (B) written evidence satisfactory to the Administrative Agent (which
may include fax or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in the jurisdiction of its organization;

(iv) a customary legal opinion of Sidley Austin LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender and dated as of the
Closing Date; and

(v) a certificate signed by a Responsible Officer of the Borrower (on behalf of
the Borrower) certifying that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied without giving effect to the first parenthetical in
such Section 4.02(a).

(b) The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

52



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that the Existing Credit Agreement, shall have been terminated and all
amounts due thereunder shall have been paid in full.

(d) At least five days prior to the Closing Date, the Administrative Agent and
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case, to the extent requested in writing (which may be by e-mail) at least 10
days prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement (and each such Lender’s Affiliates,
successors and/or assigns) shall be deemed to (i) have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto and
(ii) have waived the notice requirement for termination of the commitments under
the Existing Credit Agreement as set forth in Section 2.04 of the Existing
Credit Agreement.

4.02 Conditions to all Borrowings. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties of the Loan Parties contained in Article
V (other than the representations and warranties contained in Sections 5.05(b),
5.06(b) and 5.12 for all Borrowings other than any Borrowing occurring on the
Closing Date) or any other Loan Document that are qualified by materiality shall
be true and correct on and as of the date of such Borrowing, and such
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof), and
except that for purposes of this Section 4.02(a), the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall, after the
first delivery of financial statements pursuant to clauses (a) and (b),
respectively, of Section 6.01, be deemed to refer to the most recent financial
statements so delivered.

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice in respect of a Borrowing submitted by the Borrower
or a Designated Borrower shall be deemed to be a representation and warranty by
it that the conditions specified in this Section 4.02 have been satisfied on and
as of the date of the applicable Borrowing.

 

53



--------------------------------------------------------------------------------

4.03 Conditions to Initial Borrowings by each Designated Borrower. The agreement
of each Lender to make a Loan on the occasion of any Borrowing to any Designated
Borrower hereunder is subject to the occurrence of the Closing Date and the
satisfaction, prior to or concurrently with the making of such Loan on the
Designated Borrower Closing Date applicable to such Designated Borrower, of the
following conditions precedent:

(a) The Borrower shall have given the Administrative Agent (for distribution to
the Lenders) at least 15 Business Days prior notice of such Designated Borrower
Closing Date with reasonable details with respect thereto.

(b) The Administrative Agent shall have received a Joinder Agreement executed
and delivered by the Borrower, the applicable Subsidiary and the Administrative
Agent, providing for such Subsidiary to become a Designated Borrower.

(c) The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(a)(ii) and 4.01(a)(v), with appropriate insertions and
attachments, including corporate or other applicable resolutions, other
corporate or other applicable documents and certificates in respect of such
Designated Borrower substantially equivalent to comparable documents delivered
on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent shall reasonably request.

(d) The Administrative Agent shall have received a legal opinion from counsel to
such Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(a)(iv) and to such other matters
as are customary for initial extensions of credit to a subsidiary borrower
similar to the applicable Designated Borrower.

(e) After giving effect to any actions taken as contemplated by the immediately
following sentence and Section 3.01(a), (i) payments to any Lender by any such
Designated Borrower shall not be subject to any withholding Taxes or Other Taxes
and (ii) prior to such Designated Borrower Closing Date no Lender shall have
given notice to the Administrative Agent that it has determined in good faith
that it would be subject, in making Loans to such Designated Borrower, to any
regulatory, legal or internal policy limitation or restriction applicable
thereto or any material financial disadvantage (other than as referred to in the
preceding clause (i)) arising out of or attributable to the location or
jurisdiction of organization of such Designated Borrower or the nature of its
activities. The Administrative Agent shall have the right to adjust the
provisions of Article II as it may reasonably determine to enable the Lenders
that are able to make Loans to such Designated Borrower without becoming subject
to any such withholding Taxes or Other Taxes, such regulatory, legal or policy
limitation or restriction or financial disadvantage, and without causing the
Borrower or any Designated Borrower to incur any such disadvantages of its own
(including any such disadvantage in the form of being required to indemnify
Lenders for withholding payments including Taxes) to make Loans available to
such Designated Borrower on a non-pro rata basis with Lenders that are not so
able, with such adjustments to be made in a manner that, to the extent
practicable, are reasonably equitable to all the Lenders.

 

54



--------------------------------------------------------------------------------

(f) At least five days prior to the applicable Designated Borrower Closing Date,
the Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and (ii) to the
extent such Designated Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification from such
Designated Borrower, in each case, to the extent requested in writing (which may
be by e-mail) at least 10 days prior to the applicable Designated Borrower
Closing Date.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower and each Designated
Borrower (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its organization or formation and (b) has
all requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and each Designated Borrower of each Loan Document to which it is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene (a) the terms of the
Borrower’s or any Designated Borrower’s Organizational Documents or (b) any Law
or any material contractual restriction binding on or affecting the Borrower or
such Designated Borrower, except, in each case referred to in clause (b), to the
extent such contravention could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Designated Borrower of any Loan Document to which
it is a party, other than (a) any such that have been made or obtained and are
in full force and effect, (b) as to which the failure to be made or obtained or
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (c) any reports
required to be filed by the Borrower with the SEC pursuant to the Exchange Act.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, arrangement, moratorium and other similar laws affecting
creditors’ rights generally and to the application of general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and an implied covenant of good faith and fair dealing.

 

55



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial position of the Borrower and its Subsidiaries as of the date thereof
and their results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) Since December 31, 2019, subject to the SEC Reports, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties that
(a) purport to enjoin or restrain the execution or delivery of this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as disclosed in the SEC Reports, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 [Reserved].

5.08 Taxes. The Borrower and its Subsidiaries have paid all tax liabilities,
assessments and governmental charges and levies that were due and payable and
that collectively are material to the Borrower and its Subsidiaries, taken as a
whole, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

5.09 ERISA Compliance.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws and
(ii) the Borrower and each ERISA Affiliate have made all required contributions
to each Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that, individually or in the aggregate, has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of the Threshold
Amount; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; provided that in each of the preceding instances, the individual event
described has resulted or could reasonably be expected to result in a Material
Adverse Effect.

5.10 Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Designated Borrower is engaged, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) Neither the Borrower nor any Designated Borrower is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.11 Disclosure. No written report, financial statement, certificate or other
written information (other than any information of a general economic or
industry-specific nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender prior to the Closing Date in connection with
the transactions contemplated hereby and the negotiation of this Agreement (in
each case, as modified or supplemented by other information so furnished or by
the SEC Reports) contains any material misstatement of fact, and no such
document, when considered collectively with all other such documents and the SEC
Reports, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to any projections, estimates,
forward-looking information or any forward-looking pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by management of the Borrower to be
reasonable at the time furnished (it being understood by the Administrative
Agent and the Lenders that (i) any information as it relates to future events is
not to be viewed as fact, (ii) such information is subject to significant
contingencies, (iii) no assurance can be given that the projections will be
realized and (iv) actual results may differ materially from projected results
therein).

5.12 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries own
or possess the right to use (through express agreement or implied right), all of
the material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are required for the operation of their
respective businesses, without conflict with the registered, valid and
enforceable IP Rights of any other Person, except as specified in the SEC
Reports and except where the failure to own or possess the right to use any such
IP Right or where any such conflict, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

5.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower or any of its Subsidiaries being designated
as a Sanctioned Person. None of (a) the Borrower, any of its Subsidiaries or, to
the knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.

It is agreed that any material inaccuracy on the Closing Date of a
representation or warranty in this Article V cannot be retroactively cured by
disclosures made in SEC Reports filed with the SEC after the Closing Date.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent:

(a) within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2020), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP; audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or other Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception (other than any qualification solely as a result of any impending debt
maturity occurring within 12 months of the date of such report and opinion) or
any qualification or exception as to the scope of such audit; and

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer, chief accounting
officer or controller of the Borrower as fairly presenting in all material
respects the financial position, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

58



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) or 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief accounting officer, chief financial officer,
treasurer or controller of the Borrower;

(b) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary (including any Designated
Borrower), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender acting through the Administrative Agent may
from time to time reasonably request in writing;

(c) promptly, such documentation or other information as the Administrative
Agent or any Lender (through the Administrative Agent) may from time to time
reasonably request in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation; and

(d) promptly after Moody’s, S&P or Fitch shall have announced a change in the
Index Debt Rating, or if any such rating agency shall cease to have an Index
Debt Rating, written notice of such rating change or cessation.

Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or 6.01(b) shall be deemed to have been delivered on the date
on which such information has been publicly posted on the Internet at
www.sec.gov or such other website previously notified by the Borrower to the
Administrative Agent to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.03 Notices. Promptly after the Borrower obtains Actual Knowledge thereof, the
Borrower shall notify the Administrative Agent of:

(a) the occurrence of any Default;

(b) any matter, including litigation, that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04 Payment of Taxes. Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, the Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Significant Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence, except in a transaction permitted by
Section 7.03, and except (other than with respect to the maintenance of the
existence of each Designated Borrower) that no Subsidiary shall be required to
preserve, renew and maintain its legal existence if the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, and that the loss thereof could not be reasonably expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) take all
reasonable action to maintain the United States registrations (to the extent
permitted under applicable law) of all of its registered and validly issued IP
Rights, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, amalgamation, liquidation or dissolution
permitted under Section 7.03.

6.06 [Reserved].

6.07 Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and/or (b) retain risk through a
self insurance mechanism or by agreement with an Affiliate or externally
regulated vehicle for funding loss normally provided through insurance coverage
carried by companies engaged in the same or similar businesses and owning
similar properties.

6.08 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

60



--------------------------------------------------------------------------------

6.09 Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.

6.10 Use of Proceeds. The Borrower and the Designated Borrowers shall use the
proceeds of the Borrowings for working capital, capital expenditures,
Acquisitions and other purposes not in contravention of any Law or of any Loan
Document.

6.11 Ownership of Designated Borrowers. The Borrower shall own, directly or
indirectly, all of the capital stock and other equity interests (other than
nominal shares) of each Designated Borrower.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on Closing Date and set forth on Schedule 7.01 hereto and any
replacements, renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount of Indebtedness or other
obligations secured or benefited thereby is not increased at the time of such
replacement, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such replacement, renewal or extension, and
(iii) the direct or any contingent obligor with respect thereto is not changed;

(c) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

61



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing Indebtedness in respect of Finance Leases, Synthetic Lease
Obligations, purchase money obligations and other obligations (other than
obligations in respect of Sale Lease-Back Transactions) the proceeds of which
are used to acquire or construct fixed or capital assets or software or
improvements with respect thereto or any refinancings, renewals, amendments or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal, amendment or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, renewal, amendment or extension, and provided further that such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness;

(i) Liens existing on any real property or other specific tangible assets prior
to the acquisition thereof by the Borrower or any Subsidiary, or existing on any
such property or asset of any Person that becomes a Subsidiary or any Person
other than a Subsidiary that is merged with or into or consolidated or
amalgamated with the Borrower or any Subsidiary, in each case, after the date
hereof, provided that (i) such Lien is not created in contemplation of such
acquisition or such Person becoming a Subsidiary or such merger, consolidation
or amalgamation, as the case may be; (ii) such Lien shall not apply to any other
property or assets of the Borrower or any other Subsidiary; and (iii) such Lien
does not by its terms secure any Indebtedness other than Indebtedness existing
immediately prior to the time of such acquisition or such Person becoming a
Subsidiary or such merger, consolidation or amalgamation, as the case may be;
and any replacements, renewals or extensions thereof, provided that (A) the
property covered thereby is not changed, (B) the amount of the obligations
secured or benefited thereby is not increased at the time of such replacement,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such replacement, renewal or extension, and (C) the direct or any
contingent obligor with respect thereto is not changed;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g);

(k) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and (ii) such
account is not intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution with respect to otherwise unrelated
obligations of the Borrower or any of its Subsidiaries to such depository
institution;

 

62



--------------------------------------------------------------------------------

(l) Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;

(m) Liens arising from precautionary filings in respect of (i) operating leases
and (ii) credit and cash management programs between third parties and customers
of the Borrower or customers of any Subsidiary of the Borrower under which the
Borrower or such Subsidiary does not have any Indebtedness;

(n) Liens arising under master netting agreements and other Swap Contracts to
hedge exposure to currency and interest rate risks entered into in the ordinary
course of business and not for speculative purposes;

(o) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) do not secure any
Indebtedness;

(p) any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to true leases or leases permitted
hereunder;

(q) Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries in the ordinary course of business;

(r) Liens arising in connection with any Securitization or pursuant to any
factoring or similar arrangements, provided that such Liens do not encumber any
assets other than the receivables or other assets being sold or financed, the
property securing or otherwise relating to such receivables or other assets, and
the proceeds thereof;

(s) Liens solely on deposits or advances of contractual payments, including
implementation allowances or escrows to, with or from landlords, customers or
clients, or in connection with insurance arrangement in the ordinary course of
business;

(t) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(u) customary Liens and setoff rights securing obligations in respect of cash
pooling and notional pooling arrangements and overdraft facilities in the
ordinary course of business;

(v) Liens arising in connection with any Sale Lease-Back Transaction, provided
that (i) such Sale Lease-Back Transaction involves a lease for a term of not
more than three years, (ii) such Sale Lease-Back Transaction is between the
Borrower and one of its Subsidiaries, or between any of its Subsidiaries or
(iii) the Borrower or any of its Subsidiaries applies an amount equal to the net
proceeds of such Sale Lease-Back Transaction within 365 days after such Sale
Lease-Back Transaction to any of (or a combination of) (A) the prepayment or
retirement of bonds, notes, debentures or similar instruments (including,
without limitation, Debt Securities of any Series issued under the Reference
Indenture) or Indebtedness of the Borrower or a Subsidiary of the

 

63



--------------------------------------------------------------------------------

Borrower (other than bonds, notes, debentures, similar instruments or
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Debt Securities of any Series) that by its terms matures more
than 12 months after its creation or (B) the purchase, construction,
development, expansion or improvement of properties or facilities that are used
in or useful to the business of the Borrower or any of its Subsidiaries;

(w) Liens securing appeal bonds and other similar Liens arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and Liens securing surety bonds,
letters of credit and other instruments serving a similar purpose provided in
connection with court proceedings);

(x) Liens (i) on advances of cash or cash equivalents in favor of the seller of
any property to be acquired by the Borrower or any Subsidiary in an Acquisition
or other investment to be applied against the purchase price thereafter and
(ii) on any cash earnest money deposits, escrow arrangements or similar
arrangements made by the Borrower or any Subsidiary in connection with any
letter of intent or purchase agreement for an Acquisition or other transaction
permitted hereunder; and

(y) other Liens to secure Indebtedness or other obligations (including Liens
arising in connection with any Sale Lease-Back Transaction not permitted by
Section 7.01(v)) other than those described above in this Section 7.01, provided
that the sum of (i) the aggregate amount of the Indebtedness and other
obligations secured by such Liens permitted by this clause (y) and (ii) the
aggregate amount of the Indebtedness permitted by Section 7.02(s) shall not at
any time exceed an amount equal to the greater of (x) US$1,000,000,000 and (y)
15% of Consolidated Net Tangible Assets of the Borrower.

7.02 Indebtedness of Subsidiaries. The Borrower shall not permit any Subsidiary
to create, incur, assume or permit to exist any Indebtedness other than:

(a) Indebtedness incurred under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.02
hereto and any refinancings, renewals, amendments or extensions thereof;
provided that the principal amount of such Indebtedness is not increased at the
time of such refinancing, renewal, amendment or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, renewal,
amendment or extension;

(c) Indebtedness of any Subsidiary that has executed and delivered to the
Administrative Agent a guarantee agreement, satisfactory in form and substance
to the Administrative Agent, under which it guarantees the Obligations of the
Borrower and the Designated Borrowers on substantially the terms on which the
Borrower guarantees the Obligations of the Designated Borrowers under Article X
hereof, until any such time as such Subsidiary is released from its obligations
under such guarantee agreement in accordance with the terms thereof;

 

64



--------------------------------------------------------------------------------

(d) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that no such Indebtedness shall be assigned to, or subjected to any
Lien in favor of, a Person other than the Borrower or a Subsidiary;

(e) Indebtedness in respect of Finance Leases, Synthetic Lease Obligations,
purchase money obligations and other obligations the proceeds of which are used
to acquire or construct fixed or capital assets or software or improvements with
respect thereto and that is not secured by any Liens other than Liens permitted
under Section 7.01(h), or any refinancings, renewals, amendments or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, renewal, amendment or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, renewal,
amendment or extension;

(f) Indebtedness of any Person that becomes a Subsidiary, or of any Person other
than a Subsidiary that is merged with or into or consolidated or amalgamated
with any Subsidiary, in each case after the date hereof; provided that such
Indebtedness or preferred stock exists at the time such Person becomes a
Subsidiary or at the time of such merger, consolidation or amalgamation, as the
case may be, is not created in contemplation of such Person becoming a
Subsidiary or of such merger, consolidation or amalgamation and is not secured
by any Liens other than Liens permitted under Section 7.01(i), and any
refinancings, renewals, amendments or extensions thereof, provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
renewal, amendment or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, amendment or
extension;

(g) Guarantees by any Subsidiary of any Indebtedness of any other Subsidiaries
that is permitted under Section 7.02(o);

(h) Indebtedness of any Subsidiary as an account party in respect of letters of
credit, bank guarantees and banker’s acceptances backing obligations that do not
constitute Indebtedness;

(i) Indebtedness arising in connection with (A) customary cash management or
treasury services, (B) any overdraft facilities in the ordinary course of
business, (C) cash pooling and notional pooling arrangements in the ordinary
course of business or (D) the endorsement of instruments for deposit or
collection or similar transactions in the ordinary course of business;

(j) Indebtedness arising in connection with any Securitization and
indemnification obligations pursuant to factoring or similar arrangements
permitted by Section 7.01(r);

(k) Indebtedness arising from deposits and advance payments given or received in
the ordinary course of business to, with or from landlords, customers or
clients, or in connection with insurance arrangements;

(l) Indebtedness arising from Sale Lease-Back Transactions permitted by
Section 7.01(v) that finance the acquisition or construction of fixed or capital
assets or improvements with respect thereto;

 

65



--------------------------------------------------------------------------------

(m) Indebtedness comprised of indemnities given by any Subsidiary, or guarantees
or other similar undertakings by any Subsidiary entered into in lieu thereof, in
favor of the purchaser of property and assets of the Borrower and its
Subsidiaries being sold, leased, transferred or otherwise disposed of in
accordance with this Agreement and covering liabilities incurred by the Borrower
or its applicable Subsidiary in respect of such property and assets prior to the
date of consummation of the sale, lease, transfer or other disposition thereof,
which indemnities, guarantees or undertakings are required under the terms of
the documentation for such sale, lease, transfer or other disposition;

(n) Indebtedness incurred in the ordinary course of business with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds, letters of credit, and other obligations of a similar nature
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any of its Subsidiaries or in
connection with judgments that do not result in a Default or to secure
obligations under workers’ compensation laws, unemployment insurance or similar
social security legislation (other than in respect of employee benefit plans
subject to ERISA), public or statutory obligations or payment of customs duties
in connection with the importation of goods;

(o) (i) Indebtedness arising under master netting agreements and other Swap
Contracts to hedge exposure to currency and interest rate risks entered into in
the ordinary course of business and not for speculative purposes and
(ii) Indebtedness arising under repurchase agreements, reverse repurchase
agreements, securities lending and borrowing agreements and similar
transactions;

(p) Indebtedness arising in connection with court proceedings and secured by
Liens permitted under Section 7.01(w);

(q) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(r) Indebtedness incurred to finance Acquisitions, provided that the aggregate
principal amount of such Indebtedness outstanding at any time shall not exceed
$750,000,000; and

(s) other Indebtedness other than Indebtedness described above in this
Section 7.02, provided that the sum of (i) the aggregate amount of the
Indebtedness permitted by this clause (s) and (ii) the aggregate amount of the
Indebtedness secured by Liens permitted by Section 7.01(y) shall not at any time
exceed an amount equal to the greater of (x) US$1,000,000,000 and (y) 15% of
Consolidated Net Tangible Assets of the Borrower.

7.03 Fundamental Changes. No Loan Party shall merge, amalgamate or consolidate
with or into another Person, or, in the case of the Borrower or any Designated
Borrower, dissolve or liquidate, and the Borrower shall not, and shall not
permit its Subsidiaries to, Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, and whether now owned or hereafter
acquired, to or in favor of any Person (other than the Borrower or any of its
Subsidiaries); provided, however, that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing, any Person may merge with or into or amalgamate or consolidate with
any Loan

 

66



--------------------------------------------------------------------------------

Party if (a) such Loan Party is the surviving Person or (b) (i) the surviving
Person is, in the case of any such transaction involving the Borrower, a
corporation organized in the United States of America or a state thereof and, in
the case of any such transaction involving a Designated Borrower, organized in
the same jurisdiction of organization as such Designated Borrower or in the
United States of America or a state thereof and (ii) the surviving Person shall
execute and deliver to the Administrative Agent an assumption agreement
reasonably satisfactory to the Administrative Agent, pursuant to which such
Person shall assume all of the obligations of such Loan Party under this
Agreement and the other Loan Documents, and, if reasonably requested by the
Administrative Agent, customary documents relating thereto.

7.04 Use of Proceeds. The Borrower and the Designated Borrowers shall not use
the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the FRB. The Borrower and the Designated Borrowers will not request any
Borrowing, and will not use, and will instruct their Subsidiaries not to use,
the proceeds of any Borrowing (a) to finance an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation by the Borrower, any Designated Borrower or any of
their Subsidiaries of any Anti-Corruption Laws, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction by the
Borrower, any Designated Borrower or any of their Subsidiaries with any
Sanctioned Person or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (c) in any manner that would
result in the violation of any Sanctions by any party hereto.

7.05 Financial Covenant. The Borrower shall not permit its Consolidated Leverage
Ratio, determined as of the end of any fiscal quarter of the Borrower, to be
greater than 4.00 to 1.00; provided that upon the consummation of a Qualified
Material Acquisition, with respect to the fiscal quarter in which such Qualified
Material Acquisition is consummated and the three subsequent consecutive fiscal
quarters (such period, the “Qualified Material Acquisition Period”), the maximum
permitted Consolidated Leverage Ratio shall, at the election of the Borrower by
written notice to the Administrative Agent delivered within 30 days after the
consummation thereof, be increased to 4.50 to 1.00; provided that (a) following
any such election by the Borrower, no subsequent such election may be made by
the Borrower unless the Consolidated Leverage Ratio has been no greater than
4.00 to 1.00 as of the last day of at least two consecutive fiscal quarters
ended after the Qualified Material Acquisition Period and (b) the Borrower may
not make such an election more than two times during the term of this Agreement.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any Designated Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document;

 

67



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (with
respect to the Borrower’s existence or the existence of any Designated Borrower
to which Loans are outstanding), or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the receipt by the Borrower of written
notice of such failure from the Administrative Agent thereof;

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith (i) if not qualified by materiality, shall be incorrect in any
material respect when made or deemed made, or (ii) if qualified by materiality,
shall be incorrect when made or deemed made;

(e) Cross-Default. The Borrower or any Subsidiary fails to make any payment when
due in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount (or with respect to any Swap Contact, a Swap
Termination Value) of more than the Threshold Amount (“Specified Indebtedness”),
after giving effect to any applicable grace period, or any event or condition
occurs that results in any Specified Indebtedness becoming due or being
terminated or required to be repurchased, prepaid, defeased or redeemed, in each
case, prior to its scheduled maturity or that enable (with or without the giving
of notice, but only after giving effect to any applicable grace period) the
holder or holders of such Specified Indebtedness or any trustee or agent on
their behalf to cause such Specified Indebtedness to become due or to be
terminated or to require the repurchase, prepayment, defeasance or redemption
thereof, in each case, prior to its scheduled maturity; provided that,
notwithstanding the foregoing, this clause (e) shall not apply to (1) any
secured Indebtedness becoming due as a result of the voluntary sale or transfer
of the assets securing such Indebtedness, (2) any Indebtedness becoming due as a
result of a voluntary refinancing thereof permitted hereunder, (3) any
Indebtedness becoming due as a result of a voluntary (or, in the case of
customary “asset sale sweeps”, “casualty/condemnation sweeps” or “excess cash
flow sweeps”, mandatory) repurchase, prepayment, defeasance or redemption
thereof or (4) any Indebtedness incurred in connection with an Acquisition being
required to be repurchased, prepaid, defeased or redeemed pursuant to any
“special mandatory redemption” as a result of such Acquisition failing to be
consummated; provided further that, with respect to any Swap Contract, this
clause (e) shall apply only to an event of default as to which the Borrower or
any Subsidiary is the Defaulting Party or Affected Party (in each case, as
defined in such Swap Contract, and when the Borrower or any Subsidiary is an
Affected Party, only if the Borrower or such Subsidiary shall fail to make
payment within the later to occur of five Business Days after the due date
thereof and the expiration of any applicable grace periods);

 

68



--------------------------------------------------------------------------------

(f) Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or the Borrower or any of
its Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to the Borrower or any Significant Subsidiary or to all or any material
part of its property is instituted without the consent of the Borrower or any
Significant Subsidiary and continues undismissed or unstayed for 60 consecutive
calendar days, or an order for relief is entered in any such proceeding;

(g) Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified and does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan which has resulted in liability
of the Borrower in an aggregate amount in excess of the Threshold Amount;

(i) Invalidity of Loan Documents. Any Loan Document (other than any Subsidiary
Guarantee Agreement), at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder (including Section 11.18
hereof) or thereunder or satisfaction in full of all the Obligations, ceases to
be in full force and effect; or the Borrower or any other Loan Party contests in
writing or pursuant to judicial proceedings the validity or enforceability of
any Loan Document (other than as expressly provided in Section 11.18 hereof or,
in the case of any Subsidiary Guarantee Agreement, as expressly provided
therein); or the Borrower or any other Loan Party denies in writing or pursuant
to judicial proceedings that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
(other than as expressly provided in Section 11.18 hereof or, in the case of any
Subsidiary Guarantee Agreement, as expressly provided therein);

(j) Change of Control. There occurs any Change of Control; or

(k) Guarantee. The guarantee contained in Article X shall cease, for any reason,
to be in full force and effect or the Borrower shall so assert (other than as
expressly provided in Section 11.18 hereof).

 

69



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders, by prior written notice to the Borrower
(except that no such prior written notice shall be required with respect to an
Event of Default pursuant to Section 8.01(f)) take any or all of the following
actions:

(a) declare the Commitment of each Lender to be terminated, whereupon the
Commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Designated Borrower; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Designated Borrower under
the Bankruptcy Code of the United States or any other applicable Debtor Relief
Laws, the Commitment of each Lender shall automatically terminate and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without presentment,
demand, protest or other notice of any kind and without further act of the
Administrative Agent or any Lender, all of which are hereby expressly waived by
the Borrower and each Designated Borrower.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the Lenders and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

70



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
JPMorgan Chase Bank, N.A. to act as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article (other than the
Borrower’s consent rights in Section 9.06) are solely for the benefit of the
Administrative Agent and the Lenders, and, except for such consent rights, the
Borrower and the Designated Borrowers shall not have rights as third-party
beneficiaries of any of such provisions. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law, and instead such term is used as a matter
of market custom and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise expressly requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and (c) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action

 

71



--------------------------------------------------------------------------------

taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 11.01) or
(ii) in the absence of its own gross negligence or willful misconduct, with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice (stating
that it is a “notice of default”) describing such Default is given to the
Administrative Agent by the Borrower, a Designated Borrower or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof). The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person (whether or not such Person in fact meets
the requirements set forth in the Loan Documents for being the maker thereof),
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

72



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld or
delayed) unless an Event of Default under Section 8.01(a) or 8.01(f) shall have
occurred and be continuing, to appoint a successor, which shall be a Lender with
an office in the United States, or an Affiliate of any such Lender with an
office in the United States. Such successor Administrative Agent shall deliver
to the Borrower duly completed Internal Revenue Service Form W-8, W-9, or other
applicable Internal Revenue Service forms. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 45 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and
(b) except for any expense reimbursement or indemnity payments or other amounts
then owed to the retiring Administrative Agent for its own account, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 3.01(h) and other than any rights to expense
reimbursement or indemnity payments or other amounts owed to the retiring (or
retired) Administrative Agent for its own account), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document.

 

73



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, the Syndication Agents or the Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder and its rights in
respect of expense reimbursement and indemnities provided for hereunder. Without
limiting the foregoing, none of such Persons shall have or be deemed to have a
fiduciary relationship with any Lender. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relating to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower or any Designated Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

74



--------------------------------------------------------------------------------

9.10 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (i) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (iii) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to
the best knowledge of such Lender, the requirements of clause (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Arrangers in their sole
discretion, and such Lender.

(b) In addition, unless either (i) the immediately preceding clause (a)(i) is
true with respect to a Lender or (ii) a Lender has provided another
representation, warranty and covenant in accordance with the immediately
preceding clause (a)(iv), such Lender further (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that the Administrative Agent and the
Arrangers are not fiduciaries with respect to the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent or the Arrangers under this Agreement or any documents related hereto or
thereto).

 

75



--------------------------------------------------------------------------------

9.11 Posting of Communications. (a) The Borrower and the Designated Borrowers
agree that the Administrative Agent may, but shall not be obligated to, make any
Communications available to the Lenders by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Borrower and the Designated Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Borrower and the Designated Borrowers hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

76



--------------------------------------------------------------------------------

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

(e) Each of the Lenders, the Borrower and the Designated Borrowers agrees that
the Administrative Agent may, but (except as may be required by applicable Law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

ARTICLE X. GUARANTY

10.01 Guarantee. In order to induce the Administrative Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, the Borrower hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the prompt and complete
payment and performance by each Designated Borrower when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Designated
Borrower. In furtherance of the foregoing, the Borrower hereby further agrees
that if any of the Obligations of any Designated Borrower are not paid in full
when due (whether at stated maturity, by acceleration or otherwise), the
Borrower will promptly pay the same, without any demand or notice whatsoever.
The guarantee contained in this Article X, subject to Section 10.05, shall
remain in full force and effect until the Obligations of each Designated
Borrower are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto such Designated Borrower may be free from
any Obligations.

The Borrower agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by any Designated
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Designated Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
of such Designated Borrower shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower under this Article X, which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations of such Designated Borrower until, subject to
Section 10.05, the Obligations of such Designated Borrower are paid in full and
the Commitments are terminated.

10.02 No Subrogation. Notwithstanding any payment made by the Borrower pursuant
to this Article X or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender in connection with the guarantee contained in
this Article X, the Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against

 

77



--------------------------------------------------------------------------------

any Designated Borrower or any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations of such Designated Borrower, nor shall the Borrower seek or be
entitled to seek any contribution or reimbursement from such Designated Borrower
in respect of payments made by the Borrower under this Article X, until all
amounts owing to the Administrative Agent and the Lenders on account of the
Obligations of such Designated Borrower are paid in full and the Commitments are
terminated. If any amount shall be paid to the Borrower on account of such
subrogation rights at any time when all of the Obligations of each Designated
Borrower shall not have been paid in full or the Commitments shall not have
terminated, such amount shall be held by the Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations of such Designated Borrower, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this Section 10.02 shall survive the term of the guarantee
contained in this Article X and the payment in full of the Obligations and the
termination of the Commitments.

10.03 Amendments, etc. with respect to the Obligations of each Designated
Borrower. The Borrower shall remain obligated under this Article X
notwithstanding that, without any reservation of rights against the Borrower,
and without notice to or further assent by the Borrower, any demand for payment
of or reduction in the principal amount of any of the Obligations of any
Designated Borrower made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Obligations
of such Designated Borrower continued, and the Obligations of such Designated
Borrower, or the liability of any other party upon or for any part thereof, or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lenders (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Obligations of
such Designated Borrower may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations of any Designated Borrower or for the guarantee
contained in this Article X or any property subject thereto.

10.04 Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
of each Designated Borrower and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this Article
X or acceptance of the guarantee contained in this Article X; the Obligations of
each Designated Borrower, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article X; and all dealings
between the Borrower or any Designated Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. The Borrower waives diligence,
presentment, protest,

 

78



--------------------------------------------------------------------------------

demand for payment and notice of default or nonpayment to or upon the Borrower
or any Designated Borrower with respect to the Obligations of such Designated
Borrower. To the full extent permitted by law, the guarantee contained in this
Article X shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Obligations of any Designated Borrower or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) the legality under applicable Laws of repayment by any Designated
Borrower of the Obligations of such Designated Borrower or the adoption of any
requirement of law purporting to render any Obligations of such Designated
Borrower null and void, (c) any defense, setoff or counterclaim (other than a
defense of payment or performance by a Designated Borrower) which may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any Lender, (d) any change in ownership of any Designated Borrower, any
merger or consolidation of any Designated Borrower into another Person or any
loss of any Designated Borrower’s separate legal identity or existence, or
(e) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or any Designated Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Designated
Borrower for any Obligations of such Designated Borrower, or of the Borrower
under the guarantee contained in this Article X in bankruptcy or in any other
instance. When the Administrative Agent or any Lender is pursuing its rights and
remedies under this Article X against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Designated Borrower or any other Person or
against any collateral security or guarantee for the Obligations of such
Designated Borrower or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to pursue such other rights or
remedies or to collect any payments from any Designated Borrower or any such
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Designated Borrower or
any such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve the Borrower of any liability under this Article X and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent and the Lenders
against the Borrower.

10.05 Reinstatement. The guarantee contained in this Article X shall continue to
be effective, or be automatically reinstated without further action, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
of any Designated Borrower is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of such Designated
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, such Designated Borrower or
any substantial part of its property, or otherwise, all as though such payments
had not been made.

10.06 Payments. The Borrower hereby agrees that any payments in respect of the
Obligations of any Designated Borrower pursuant to this Article X will be paid
to the Administrative Agent without setoff or counterclaim in the currencies in
which such Obligations are denominated (or, if no currency is specified herein,
in U.S. Dollars), at the Administrative Agent’s Office.

 

79



--------------------------------------------------------------------------------

10.07 Independent Obligations. The obligations of the Borrower under the
guarantee contained in Article X are independent of the obligations of each
Designated Borrower, and a separate action or actions may be brought and
prosecuted against the Borrower whether or not such Designated Borrower be
joined in any such action or actions. The Borrower waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by a Designated
Borrower or other circumstance which operates to toll any statute of limitations
as to such Designated Borrower shall operate to toll the statute of limitations
as to the Borrower.

ARTICLE XI. MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders), the
Borrower and each Designated Borrower (or, in the case of any Loan Document
other this Agreement, by each Loan Party that is a party thereto), and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.03 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), or change the currencies in which Loans
thereunder may be denominated in, without the written consent of such Lender;

(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment of principal, interest or fees due to any Lender
hereunder or under any other Loan Document without the written consent of such
Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan of any Lender or any fees payable to any Lender hereunder or under any
other Loan Document without the written consent of such Lender; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower or any Designated Borrower to pay interest at the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(f) release the guaranty contained in Article X with respect to any Designated
Borrower prior to termination of such Subsidiary’s designation as a Designated
Borrower in accordance with Section 11.18 without the consent of each Lender; or

(g) change any provision of this Section 11.01 or the percentage set forth in
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

80



--------------------------------------------------------------------------------

provided further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document without the prior written consent of the
Administrative Agent, in addition to the Lenders required above.

Notwithstanding anything to the contrary herein:

(i) this Agreement may be amended in the manner provided in Sections 2.12, 2.13,
3.03(b) and 4.03(e);

(ii) no consent with respect to any amendment, waiver or consent under this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or consent referred to in clause
(b), (c) or (d) above and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or consent; and

(iii) any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 11.02(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or e-mail, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower, any
Designated Borrower or the Administrative Agent, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 11.02
or in the Joinder Agreement applicable thereto; provided that the Borrower and
each Designated Borrower shall be notified by e-mail of any notice sent by fax;
and (ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire. Notices or other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices or
other communications sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, any
such notice shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices or other communications delivered
through electronic communications, to the extent provided in Section 11.2(b)
below, shall be effective as provided in Section 11.2(b).

 

81



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Borrower or any Designated Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (or in the case
of any Designated Borrower, the Borrower), provided that approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Approved Electronic Platform shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, Etc. Each of the Borrower and the Designated Borrowers
may change its address, fax or telephone number or e-mail address for notices
and other communications hereunder by notice to the Administrative Agent. The
Administrative Agent may change its address, fax or telephone number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each Lender may change its address, fax or telephone number or
e-mail address for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
fax number and e-mail address to which notices and other communications may be
sent and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

82



--------------------------------------------------------------------------------

(e) Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower, and the Borrower shall be entitled to give any notice on behalf of any
Designated Borrower.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided hereunder and under the other Loan Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.01, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement or the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Arrangers
(including the reasonable and documented fees, charges and disbursements of a
single firm of counsel for the Administrative Agent and the Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Syndication
Agent, any Documentation Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of a single firm of counsel for the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents and the Lenders and a single firm of local counsel in each non-U.S.
jurisdiction of organization of any Loan Party but only so long as such
jurisdiction is different from the jurisdiction of organization of such Loan
Party (such jurisdiction, the “Applicable Jurisdiction”) (and, in the case of an
actual or perceived conflict of interest where the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents and/or the Lenders
affected by such conflict has retained its own counsel, of another law firm
acting as counsel for such Person and another firm of local counsel in each
Applicable Jurisdiction)) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with the
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

83



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Syndication
Agents, the Documentation Agents, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of one firm of counsel for the
Indemnitees and one firm of local counsel for the Indemnitees in each Applicable
Jurisdiction (and, in the case of an actual or perceived conflict of interest
where the Indemnitees affected by such conflict have retained their own counsel,
of another law firm acting as counsel for such Indemnitees and another local
counsel in each Applicable Jurisdiction)) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or any Loan
Party, its equity holders, Affiliates or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) result from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final non-appealable judgment or (y) result from a claim brought by any
Loan Party against an Indemnitee for a material breach of such Indemnitee’s
agreements hereunder or under any other Loan Document, if such Loan Party has
obtained a final non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.10(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each Designated Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a court of competent jurisdiction in a final non-appealable judgment.

 

84



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than 30 days after demand therefor.

(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the payment in full of the Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any Designated Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (or, if such
payment is in U.S. Dollars, if greater, the NYFRB Rate), plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of the Commitments.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby or thereby, except that neither the Borrower nor any Designated Borrower,
except as expressly provided in Section 7.03, may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower or any Designated
Borrower without such consent shall be null and void) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of clause (b) of this
Section 11.06, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section 11.06, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) of this
Section 11.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto, the
Arrangers, the Syndication Agents, the Documentation Agents, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section 11.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

85



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in clause (b)(i)(A) of this Section 11.06, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding amount of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
US$10,000,000 unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01(a) or 8.01(f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided, further, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment (other than any such assignment to a Disqualified
Institution, unless the Borrower otherwise agrees in writing in its sole
discretion) unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required.

 

86



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of US$3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

(viii) No Assignment to Disqualified Institutions. No such assignment shall be
made to a Disqualified Institution without the prior written consent of the
Borrower.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, with respect to payments by or
on account of any obligation of the Borrower or any Designated Borrower
hereunder or under any other Loan Document, and the benefits of Sections 3.04,
3.05, and 11.04 with respect to facts and circumstances, in each case, occurring
prior to the effective date of such assignment. Upon request, the Borrower or a
Designated Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.06.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower and the Designated Borrowers, shall maintain
at one of its offices located in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Designated Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

87



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person) or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Designated Borrowers, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
clause (e) of this Section 11.06, each of the Borrower and the Designated
Borrowers agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this
Section 11.06. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower and the Designated Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments, Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations under any Loan Document) except to the extent that
such disclosure is necessary to establish that such obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and any Designated Borrower, to comply with Section 3.01(e) as though
it were a Lender.

 

88



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or any of its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) in any legal, judicial or administrative
proceeding or in accordance with a judicial or other governmental order,
subpoena, interrogatory, discovery request, investigative demand or other legal
process or as required by applicable law or regulation (in which case the
Administrative Agent or such Lender shall promptly notify the Borrower in
writing, in advance, and give the Borrower the opportunity to seek confidential
treatment of the information prior to such disclosure, to the extent permitted
by law), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
other derivative transaction relating to the Borrower, any Subsidiary and any of
their obligations, or any credit insurance provider relating to the Borrower,
any Subsidiary and any of their obligations, (g) with the consent of the
Borrower, (h) to rating agencies or, on a confidential basis, to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.07 or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any Subsidiary.

For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than (i) any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary and (ii) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential or should, because of its nature, reasonably be
understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

89



--------------------------------------------------------------------------------

Each of the Administrative Agent and each Lender acknowledges that (a) the
Information may include MNPI, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle MNPI in accordance with
applicable Law, including Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of the
Borrower or any Designated Borrower against any and all of the obligations of
the Borrower or any Designated Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or any Designated
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
Borrower and, if applicable, such Designated Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the foregoing, if any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off.

11.09 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 11.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by such Lender.

11.10 Counterparts; Integration; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous

 

90



--------------------------------------------------------------------------------

agreements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede any provisions of any commitment letter or any
related fee letter that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or e-mail shall be effective as delivery of a manually executed counterpart of
this Agreement.

(b) Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by facsimile, emailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement or any other Loan Document and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, each of the
parties hereto hereby (i) agrees that, for all purposes, including in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative Agent, the Lenders and the Loan Parties,
electronic images of this Agreement or any other Loan Documents (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of the Loan
Documents based solely on the lack of paper original copies of any Loan
Documents, including with respect to any signature pages thereto.

11.11 Survival. All covenants, agreements, representations and warranties made
by the Borrower and each Designated Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other Obligation (other than contingent indemnification
obligations for which no claim or demand has been made) payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.

 

91



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or any Designated Borrower is required to pay
(or will be required to pay) any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01 or
if any Lender determines pursuant to Section 3.02 that it is not permitted to
make Eurocurrency Rate Loans, or if any Lender is a Defaulting Lender or a
Disqualified Institution, or if any Lender declines to approve any waiver,
amendment or modification of this Agreement or any Loan Document that requires
approval of all Lenders pursuant to Section 11.01 and has been approved by
Lenders constituting the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: (a) the Borrower or the applicable assignee shall
have paid to the Administrative Agent the assignment fee specified in
Section 11.06(b); (b) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower or the applicable Designated Borrower (in the case of all other
amounts); (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and (d) such assignment does not conflict with applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF ANY
U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE
CITY OF NEW YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF

 

92



--------------------------------------------------------------------------------

OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND, SUBJECT TO THE PENULTIMATE AND FINAL SENTENCES
OF THIS CLAUSE (b), EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED EXCLUSIVELY IN SUCH U.S. FEDERAL COURT OR, IF SUCH COURT SHALL
NOT HAVE SUBJECT MATTER JURISDICTION, SUCH NEW YORK STATE COURT. EACH PARTY
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY
BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW. IN THE CASE OF ANY DESIGNATED BORROWER THAT
IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA, NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST SUCH DESIGNATED BORROWER OR ANY OF
ITS PROPERTIES IN THE COURTS OF THE JURISDICTION OF ORGANIZATION OF SUCH
DESIGNATED BORROWER.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) PROCESS AGENT. EACH DESIGNATED BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE BORROWER, AND THE BORROWER HEREBY ACCEPTS SUCH
APPOINTMENT, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A
COPY OF SUCH PROCESS TO SUCH DESIGNATED BORROWER IN CARE OF THE BORROWER AT THE
BORROWER’S ADDRESS USED FOR PURPOSES OF GIVING NOTICES UNDER SECTION 11.02, AND
EACH DESIGNATED BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE BORROWER
TO ACCEPT SUCH SERVICE ON ITS BEHALF.

 

93



--------------------------------------------------------------------------------

(f) NO IMMUNITY. IN THE EVENT ANY DESIGNATED BORROWER OR ANY OF ITS ASSETS HAS
OR HEREAFTER ACQUIRES, IN ANY JURISDICTION IN WHICH JUDICIAL PROCEEDINGS MAY AT
ANY TIME BE COMMENCED WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
ANY IMMUNITY FROM JURISDICTION, LEGAL PROCEEDINGS, ATTACHMENT (WHETHER BEFORE OR
AFTER JUDGMENT), EXECUTION, JUDGMENT OR SETOFF, SUCH DESIGNATED BORROWER HEREBY
IRREVOCABLY AGREES NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES SUCH IMMUNITY.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, each of the Loan Parties acknowledges and
agrees that: (a) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, and each of the Loan Parties is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, each
of the Administrative Agent, the Syndication Agents, the Documentation Agents,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (c) none
of the Administrative Agent, any Syndication Agent, any Documentation Agent, any
Arranger or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any of its Affiliates with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, the Syndication Agents, the Documentation Agents, the Arrangers or the
Lenders have advised or are currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, any
Syndication Agent, any Documentation Agent,

 

94



--------------------------------------------------------------------------------

any Arranger or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Arranger or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties agrees that it will not assert any claim against any of the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Arrangers or the Lenders or any of their respective Affiliates on the basis of
any alleged breach of agency or fiduciary duty in connection with this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby.

11.17 Certain Notices. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and/or the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act and
the Beneficial Ownership Regulation.

11.18 Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under Article X in
respect of such Designated Borrower shall be terminated as of the date of the
termination of such Joinder Agreement but subject to Section 10.05.

11.19 Termination of Existing Credit Agreement. On the Closing Date, the
“Aggregate Commitments” under and as defined in the Existing Credit Agreement
shall be terminated pursuant to Section 2.04 thereof. The undersigned Lenders,
constituting at least the “Required Lenders” under and as defined in the
Existing Credit Agreement, waive the notice required under such Section 2.04 for
such termination.

11.20 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

95



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

(Remainder of Page Intentionally Left Blank)

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EBAY INC. by  

/s/ Joseph B. Bounds

  Name: Brent Bounds   Title:   Treasurer

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Lender,

by  

/s/ Ryan Zimmerman

  Name: Ryan Zimmerman   Title:   Vice President

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: Bank of America, N.A.

by  

/s/ Laura L. Olson

  Name: Laura L. Olson   Title:   Vice President

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

Name of Lender: CITIBANK, N.A.

by  

/s/ Richard D. Rivera

  Name: Richard Rivera   Title:   Vice President

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: DEUTSCHE BANK AG NEW YORK BRANCH

by  

/s/ Ming K Chu

  Name: Ming K Chu   Title:   Director

For any Lender requiring a second signature block:

by  

/s/ Marko Lukin

  Name: Marko Lukin   Title: Vice President

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

Name of Lender: HSBC Bank USA, N.A.

by  

/s/ David Wagstaff

  Name: David Wagstaff   Title:   Managing Director

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: Wells Fargo Bank, National Association

by  

/s/ Paul Ingersoll

  Name: Paul Ingersoll   Title:   Director

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

Name of Lender: BNP Paribas

by  

/s/ J. George Ko

  Name: J. George Ko   Title:   Director

For any Lender requiring a second signature block:

by  

/s/ Liz Cheng

  Name: Liz Cheng   Title:   Vice President

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: Credit Suisse AG, Cayman Islands Branch

by  

/s/ Whitney Gaston

  Name: Whitney Gaston   Title: Authorized Signatory

 

For any Lender requiring a second signature block:

by  

/s/ Komal Shah

  Name: Komal Shah   Title: Authorized Signatory

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: GOLDMAN SACHS BANK USA

by  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: MORGAN STANLEY BANK, N.A.

by  

/s/ Julie Lilienfeld

  Name: Julie Lilienfeld   Title:   Authorized Signatory

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: MUFG Bank, Ltd.

by  

/s/ Lillian Kim

  Name: Lillian Kim   Title:  Director

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: ROYAL BANK OF CANADA

by  

/s/ J. Christian Gutierrez

  Name: J. Christian Gutierrez   Title:  Authorized Signatory

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

 

 

Name of Lender: STANDARD CHARTERED BANK

by  

/s/ James Beck

  Name: James Beck   Title:  Associate Director

 

[eBay Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   US$ 190,834,000  

Bank of America, N.A.

   US$ 190,833,000  

Citibank, N.A.

   US$ 190,833,000  

Deutsche Bank AG, New York Branch

   US$ 190,833,000  

HSBC Bank USA, N.A.

   US$ 190,833,000  

Wells Fargo Bank, National Association

   US$ 190,834,000  

BNP Paribas

   US$ 142,500,000  

Credit Suisse AG, Cayman Islands Branch

   US$ 142,500,000  

Goldman Sachs Bank USA

   US$ 142,500,000  

Morgan Stanley Bank, N.A.

   US$ 71,250,000  

MUFG Bank, Ltd.

   US$ 71,250,000  

Royal Bank of Canada

   US$ 142,500,000  

Standard Chartered Bank

   US$ 142,500,000  

Total

   US$ 2,000,000,000.00  

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.

 

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING SUBSIDIARY INDEBTEDNESS

None.

 

Schedule 7.02



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER OR ANY DESIGNATED BORROWER:

eBay Inc.

2065 Hamilton Avenue

San Jose, CA 95125

Attention:

[Intentionally Omitted]

Telephone:

[Intentionally Omitted]

Fax:

[Intentionally Omitted]

E-mail:

[Intentionally Omitted]

With a copy to:

eBay Inc.

2065 Hamilton Avenue

San Jose, CA 95125

Attention:

[Intentionally Omitted]

Fax:

[Intentionally Omitted]

E-mail:

[Intentionally Omitted]

With a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention:

[Intentionally Omitted]

Telephone:

[Intentionally Omitted]

Fax:

[Intentionally Omitted]

E-mail:

[Intentionally Omitted]

 

Schedule 11.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

Newark, DE 19713

Attention: [Intentionally Omitted]

Telephone: [Intentionally Omitted]

Fax: [Intentionally Omitted]

E-mail: [Intentionally Omitted]

Account Name: [Intentionally Omitted]                

Account No.: [Intentionally Omitted]

Ref: [Intentionally Omitted]

Attention: [Intentionally Omitted]

ABA: [Intentionally Omitted]

Agency Withholding Tax Inquiries:

E-mail: [Intentionally Omitted]

Agency Compliance/Financials/Intralinks:

E-mail: [Intentionally Omitted]

With a copy to:

JPMorgan Chase Bank, N.A.

8181 Communications Parkway, Bldg B, 6th Fl, TXW-3620

Plano, TX 75024

Attention: [Intentionally Omitted]

Telephone: [Intentionally Omitted]

E-mail: [Intentionally Omitted]

 

Schedule 11.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: __________, ____

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 6, 2020 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among eBay Inc., a Delaware corporation
(the “Borrower”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used by not defined herein have the
meanings assigned thereto in the Credit Agreement.

The undersigned hereby requests (select one):

 

  ☐

A borrowing of Loans

 

  1.

The date of the requested Borrowing is ________.1

 

  2.

The currency and aggregate principal amount of the requested Borrowing is
[US$][€][£]__________.

 

  3.

The initial Type of the requested Borrowing is [ABR][LIBOR][EURIBOR] Borrowing.

 

  4.

The initial Interest Period is ______ [month[s]]2.

 

  ☐

A conversion or continuation of a Borrowing

 

  1.

Borrowing to which this request applies:

Currency and Principal Amount: [US$][€][£][                ]

Type: [                ]

Interest Period3: [         ]

 

 

 

1 

Must be a Business Day.

2 

For Eurocurrency Rate Loans only. To be a period permitted under the definition
of “Interest Period” in the Credit Agreement.

3 

In the case of a Eurocurrency Rate Borrowing, specify the last day of the
current Interest Period therefor.

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

  2.

Effective date of this election:4 [         ]

 

  3.

Resulting Borrowing[s]:5

Principal Amount:6 [US$][€][£][         ]

Type:7 [         ]

Interest Period:8 [         ]

The borrowing of Loans, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Credit Agreement.

 

[EBAY INC.] [DESIGNATED BORROWER] By:  

                                                                           

  Name:   Title:

 

 

 

 

 

 

4 

Must be a Business Day.

5 

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing.

6 

Indicate the principal amount of the resulting Borrowing.

7 

Must comply with the Borrowing Minimum/Borrowing Multiple requirements set forth
in Section 2.02(a) of the Credit Agreement.

8 

Applicable only if the resulting Borrowing is to be a Eurocurrency Rate
Borrowing. To be a period permitted under the definition of “Interest Period” in
the Credit Agreement.

 

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

[Date]       US$[_____________]

FOR VALUE RECEIVED, [                ], a [________][Delaware corporation] (the
“[Designated] Borrower”), hereby promises to pay to [____________________] or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the [Designated] Borrower under that
certain Credit Agreement dated as of March 6, 2020 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used by not defined
herein have the meanings assigned thereto in the Credit Agreement.

The [Designated] Borrower promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable Agreed
Currency in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The [Designated] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

(Remainder of Page Intentionally Left Blank)

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[EBAY INC.] [DESIGNATED BORROWER] By:  

                                                                   

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan

 

Amount

of Loan

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid

  

Outstanding
Principal
Balance

  

Notation

Made by

                                                                               
                                                                               

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________,____

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 6, 2020 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among eBay Inc., a Delaware corporation
(the “Borrower”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used by not defined herein have the
meanings assigned thereto in the Credit Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the ____________________________of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the audited annual financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of a Registered
Public Accounting Firm of nationally recognized standing to the extent required
by such Section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited quarterly financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. To the best knowledge of the undersigned:

[select one:]

[during such fiscal period, each Loan Party performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default setting
forth details of the occurrence and stating what action the Borrower has taken
and proposes to take with respect thereto:]

3. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______,_______.

 

EBAY INC.

By:  

                 

  Name:   Title:

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended ______________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

(US$ in 000’s)

 

I.        Section 7.05 — Consolidated Leverage Ratio    A.      Consolidated
Debt at end of Subject Period (as defined below):       1.    Aggregate
principal amount of Indebtedness for borrowed money (including Indebtedness
evidenced by bonds, debentures, notes or loan agreements):    US$               
2.    Aggregate amount of Attributable Indebtedness in respect of Finance
Leases, in each case, of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP:    US$                3.   
Aggregate amount of the Guarantees by the Borrower or any of its Subsidiaries of
(a) the Indebtedness for borrowed money (including Indebtedness evidenced by
bonds, debentures, notes or loan agreements) or (b) Attributable Indebtedness in
respect of Finance Leases, in each case, of any Person that is not the Borrower
or a Subsidiary:    US$                4.    To the extent included in the
amounts referred to in Lines I.A.1 to I.A.3 above, contingent obligations of the
Borrower or any Subsidiary as an account party in respect of any letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments to the extent the foregoing do not support Indebtedness:   
US$                5.    To the extent included in the amounts referred to in
Lines I.A.1 to I.A.3 above, Indebtedness arising in connection with any
Securitization, endorsements of instruments for deposit and other ordinary
course treasury services and indemnification obligations pursuant to disposition
and sale transactions, factoring or similar arrangements permitted by
Section 7.02 of the Credit Agreement:    US$                6.    To the extent
included in the amounts referred to in Lines I.A.1 to I.A.3 above, net
obligations under Swap Contracts:    US$            

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

   7.    To the extent included in the amounts referred to in Lines I.A.1 to
I.A.3 above, any Guarantees of, or instruments evidencing, Indebtedness
specifically excluded by the foregoing Lines I.A.4 to I.A.6:    US$            
   6.    Consolidated Debt (Lines I.A.1 + 2 + 3 – 4 – 5 – 6 – 7):   
US$                B.    Consolidated EBITDA for four consecutive fiscal
quarters ending on Statement Date (the “Subject Period”) from Schedule 2 to the
Compliance Certificate:    US$                C.    Consolidated Leverage Ratio
as of the Statement Date (Line I.A.6 ÷ Line I.B):                            D.
   Maximum permitted:    [4.00][4.50]9 to 1.00    E.    Covenant Compliance?   
YES / NO

 

9 

Upon the consummation of a Qualified Material Acquisition, with respect to the
fiscal quarter in which such Qualified Material Acquisition is consummated and
the three subsequent consecutive fiscal quarters (such period, the “Qualified
Material Acquisition Period”), the maximum permitted Consolidated Leverage Ratio
shall, at the election of the Borrower by written notice to the Administrative
Agent delivered within 30 days after the consummation thereof, be increased to
4.50 to 1.00; provided that (a) following any such election by the Borrower, no
subsequent such election may be made by the Borrower unless the Consolidated
Leverage Ratio has been no greater than 4.00 to 1.00 as of the last day of at
least two consecutive fiscal quarters ended after the Qualified Material
Acquisition Period and (b) the Borrower may not make such an election more than
two times during the term of the Credit Agreement.

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ______________ (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

(US$ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Credit Agreement)

 

Consolidated
EBITDA10

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

Consolidated Net Income

              

+ interest expense

              

+ depreciation and amortization expense (including
amortization of Intangible Assets)

              

+ income tax expense (whether federal, state, local, foreign or otherwise)

              

+ payroll taxes on exercise of stock options or vesting of restricted stock
units or other
equity awards

              

+ impairment of goodwill or Intangible Assets

              

+ any extraordinary charges or losses, including extraordinary charges or losses
arising
from Acquisitions or Dispositions

              

 

10 

If a Specified Disposition shall have occurred during the relevant period, then
the Consolidated EBITDA shall be calculated on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
Specified Disposition had occurred on the first day of the applicable period.

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

+ any transaction fees and expenses arising from Acquisitions and Dispositions
(other than Dispositions in the ordinary course of business)

              

+ any restructuring charges arising from Specified Dispositions

              

+ any transaction fees and expenses arising from the Transactions

              

+ any losses attributable to the early extinguishment of Indebtedness

              

+ any non-cash losses arising from changes in the valuation of equity securities

              

+ any other non-cash charges and losses, including, without limitation, (a) any
non-cash expense relating to the vesting of warrants, (b) non-cash charges or
expenses related to equity plans or equity awards and (c) non-cash restructuring
charges and other non-cash exit and disposal costs11

              

- any extraordinary gains, including extraordinary gains arising from
Acquisitions and Dispositions

              

 

11 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of any such non-cash charges or losses are made.

 

C-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

- any gains attributable to the early extinguishment of Indebtedness

              

- any non-cash gains

              

- any reversals of non-cash charges and losses

              

= Consolidated EBITDA

              

 

C-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facilities identified below
(including any Guarantees included in such credit facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

Assignor:                                          
                               

Assignee:                                          
                               

[and is an Affiliate/Approved Fund of [identify Lender]1]

Borrowers: eBay Inc. and the Designated Borrowers

Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Credit Agreement: Credit Agreement dated as of March 6, 2020, among eBay Inc.,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitments/Loans2  

[Commitment/[Loans]

     [US$/€/£]        [US$/€/£]        %  

Effective Date:    ______________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not a Lender, agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the Assignee’s compliance procedures and applicable laws, including
Federal, state and foreign securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,     by  

                                  

  Name:   Title: [NAME OF ASSIGNEE], as Assignee,     by  

                     

  Name:   Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders.



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

       by  

                          

    Name:     Title: [Consented to: EBAY INC.,   by  

 

    Name:     Title]1

 

1

To be included only if the consent of the Company is required by
Section 11.06(b)(iii) of the Credit Agreement

 

D - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

EBAY INC. CREDIT AGREEMENT

DATED AS OF MARCH 6, 2020

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than the representations and
warranties made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 3.01 thereof), duly completed and executed by the
Assignee, and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax or e-mail shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

D - 3.

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

         

  Name:   Title:

Date: ________ __, 20[     ]

 

E - 1

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

         

  Name:   Title:

Date: ________ __, 20[     ]

 

E - 2

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

         

  Name:   Title:

Date: ________ __, 20[     ]

 

E - 3

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time party thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

         

  Name:   Title:

Date: ________ __, 20[     ]

 

E - 4

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT F

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of ____________, 20__ (this “Joinder Agreement”),
among _____________ (the “Subsidiary”), eBay Inc., a Delaware corporation (the
“Borrower”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement dated as of March 6, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and the Administrative Agent.
Capitalized terms used by not defined herein have the meanings assigned thereto
in the Credit Agreement.

The Borrower wishes to add the Subsidiary as a Designated Borrower under the
Credit Agreement in the manner hereinafter set forth, and this Joinder Agreement
is entered into pursuant to Section 4.03(b) of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

The Subsidiary hereby acknowledges that it has received and reviewed a copy of
the Credit Agreement, and acknowledges and agrees to:

 

  (a)

join the Credit Agreement as a Designated Borrower;

 

  (b)

be bound by all covenants, agreements and acknowledgments attributable to a
Designated Borrower in the Credit Agreement; and

 

  (c)

perform all obligations and duties required of it by the Credit Agreement.

The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Credit Agreement or
which are contained in any certificate furnished by or on behalf of it are true
and correct on the date hereof.

The address and jurisdiction of organization of the Subsidiary is set forth
below:

 

Address:  

 

 

 

Attn:  

 

Fax:  

 

Telephone:  

 

Jurisdiction of Organization:  

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[DESIGNATED BORROWER],

as the Designated Borrower

By:  

                                      

Name:   Title:   EBAY INC., as the Borrower By:  

                                      

Name:   Title:  

 

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

                                      

Name:   Title:  